Exhibit 10.2

 

     FOIA CONFIDENTIAL      TREATMENT REQUESTED

 

CREDIT AGREEMENT [HSH/AS B737-800]

 

dated as of October 19, 2005

 

among

 

ALASKA AIRLINES, INC.

as Borrower

 

EACH SENIOR LOAN PARTICIPANT

IDENTIFIED ON SCHEDULE I HERETO

Loan Participants,

 

and

 

HSH NORDBANK AG NEW YORK BRANCH

Security Agent

 

--------------------------------------------------------------------------------

 

Vedder, Price, Kaufman & Kammholz, P.C.

 

SkyBlue Capital LLC



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

Section 1.

  

Certain Definitions

   1

Section 2.

  

Commitments; Borrower’s Notice of Payment Dates; Closing Procedure

   1

Section 3.

  

Terms of Loan Certificates; Fees; Cancellation of Facility Amount and Renewal
Options

   4

Section 4.

  

Conditions

   4

Section 5.

  

The Certificates

   7

Section 6.

  

Extent of Interest of Holders

   23

Section 7.

  

Borrower’s Representations and Warranties

   23

Section 8.

  

Indemnities

   27

Section 9.

  

Covenants of the Borrower

   28

Section 10.

  

Notices

   32

Section 11.

  

Governing Law; Consent to Jurisdiction; Waiver of Jury Trial

   32

Section 12.

  

Invoices and Payment of Expenses

   33

Section 13.

  

Confidentiality

   33

Section 14.

  

Miscellaneous

   34

 

Schedules:

         

Schedule I

   -   

Notice and Account Information

Schedule II

   -   

Participations

Schedule III

   -   

Advances

Exhibits:

         

Exhibit A

   -   

Form of Funding Notice

Exhibit B

   -   

Form of Assignment Agreement

Exhibit C

   -   

Consent and Agreement to Mortgage and Security Agreement

Exhibit D

   -   

Consent and Agreement of CFM International, Inc.

Exhibit E

   -   

Aircraft Mortgage

Annex A

   -   

Definitions

 

i



--------------------------------------------------------------------------------

CREDIT AGREEMENT [HSH/AS B737-800]

 

THIS CREDIT AGREEMENT [HSH/AS B737-800] dated as of October 19, 2005 is among
(i) ALASKA AIRLINES, INC., an Alaska corporation (the “Borrower”), (ii) EACH
LOAN PARTICIPANT IDENTIFIED ON SCHEDULE I HERETO, and (iv) HSH NORDBANK AG NEW
YORK BRANCH, as the Security Agent acting on behalf of the Loan Participants.

 

W I T N E S S E T H:

 

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Borrower and the Security Agent are entering into the Mortgage and Security
Agreement [HSH/AS B737-800] dated as of the date hereof (the “Mortgage”)
pursuant to which the Borrower agrees, among other things, that Loan
Certificates issued hereunder and all other obligations hereunder or under any
other Operative Document will be secured by the mortgage and security interest
created by the Borrower in favor of the Security Agent.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

 

Section 1. Certain Definitions. Except as otherwise defined in this Agreement,
including its annexes, schedules and exhibits, terms used herein in capitalized
form shall have the meanings attributed thereto in Annex A.

 

Unless the context otherwise requires, any reference herein to any of the
Operative Documents refers to such document as it may be modified, amended or
supplemented from time to time in accordance with its terms and the terms of
each other agreement restricting the modification, amendment or supplement
thereof.

 

Section 2. Commitments; Borrower’s Notice of Payment Dates; Closing Procedure.

 

2.1 Subject to the terms and conditions of this Agreement, each Loan Participant
agrees to make a secured loan to the Borrower in respect of each Advance (herein
called, for such Advance, a “Drawing”) on a Borrowing Date to be designated
pursuant to Section 2.2, but in no event later than the Commitment Termination
Date. In the case of each Loan Participant, such Drawing shall be equal to the
lesser of (i) such Loan Participant’s Maximum Commitment minus the aggregate
amount of outstanding Drawings made by such Loan Participant prior to such
Borrowing Date and (ii) such Loan Participant’s Participation Percentage set
forth opposite such Loan Participant’s name in Schedule II hereto [***]
multiplied by the amount of such Advance (for each Loan Participant, such Loan
Participant’s “Commitment” with respect to such Advance); provided that at no
time shall the aggregate amount of Drawings made by the Loan Participants in
respect of any Aircraft be more than

 

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

[***]* of the Advance Payment Base Price for such Aircraft. The Drawings shall
be made in separate series (each, a “Series”) with respect to each Aircraft.

 

If any Loan Participant shall default in its obligation to make the amount of
its Commitment available pursuant to this Section 2.1 in respect of any Advance,
no other Loan Participant shall have an obligation to increase the amount of its
Commitment for such Advance and the obligations of the non-defaulting Loan
Participants shall remain subject to the terms and conditions set forth in this
Agreement. Without limiting the above, if the Security Agent disburses a Loan
Participant’s Commitment in relation to an Advance without first having received
funds from a Loan Participant, then the Loan Participant hereby indemnifies the
Security Agent against any loss it may incur as a result of such failure to fund
by the Loan Participant.

 

As more particularly set forth in Section 5, Borrower shall execute and deliver
to each Loan Participant with appropriate insertions a Loan Certificate to
evidence such Loan Participant’s Maximum Commitment. The Loan Certificates shall
be issued such that each Loan Participant receives a Loan Certificate. Each
Drawing shall be evidenced by this Agreement, the Loan Certificate with respect
thereto, and notations made from time to time by each Loan Participant in its
books and records, including computer records. Each Loan Participant shall
record in its books and records, including computer records, the principal
amount of the Drawings owing to it from time to time. Absent evidence to the
contrary, each Loan Participant’s books and records shall constitute presumptive
evidence of the accuracy of the information contained therein. Failure by any
Loan Participant to make any such notation or record shall not affect the
obligations of Borrower to such Loan Participant with respect to the repayment
of its Drawings.

 

2.2 (a) The Borrower agrees to give the Security Agent at least five
(5) Business Days’ prior written notice (the “Funding Notice”) of the Effective
Date and the Borrowing Date for each Advance, which Borrowing Date shall be a
Business Day not later than the Commitment Termination Date and shall not be a
date before the scheduled date set forth in Schedule III for such Advance, which
notice shall specify any funding instructions and shall be in substantially the
form of Exhibit A. On the date of the execution and delivery of this Agreement
and the satisfaction of the conditions precedent in Section 4.1 (the “Effective
Date”), the Loan Participants shall make Drawings (subject to the limitations
set forth in Section 2.1) in respect of certain Advances which were paid by
Borrower prior to the Effective Date. The proceeds of such Drawings shall be
paid to Borrower; provided, however, that Borrower shall remain responsible for,
and shall have paid, its Cash Contribution for each Aircraft for which such
Advances have been paid.

 

(b) In the event that any Drawing shall not be consummated in accordance with
the terms hereof on the Effective Date or the Borrowing Date specified in a
Funding Notice, the Loan Participants and the Borrower shall cooperate with each
other to arrange a mutually acceptable postponement of such date provided that
such date may not be more than 90 days

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

2



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

after the Borrowing Date anticipated in Schedule III (the “Delayed Borrowing
Date”). In the event that the Drawing shall not be consummated in accordance
with the terms by 11:00 a.m. (New York time) on the Delayed Borrowing Date or,
if earlier, the date on which the Borrower notifies the Loan Participants that
the Drawing will not occur, the Loan Participants may cancel or terminate any
funding arrangements that they may have made to enable them to fund their
Commitments and the Borrower shall pay to each Loan Participant on demand their
Break Amount (as reasonably determined by such Loan Participants and certified
to the Borrower). In consideration of making their funds available on the
Effective Date or the specified Borrowing Date, the Borrower shall compensate
the Loan Participants for their net loss of earnings on such funds, by paying
the Loan Participants interest on the aggregate amount thereof (calculated on
the basis of a 360-day year and actual days elapsed) at a rate equal to the Loan
Participants’ cost of funds for the period from and including the Effective Date
or the specified Borrowing Date to but excluding the earlier of (x) the Business
Day on which the Borrowing shall actually occur, (y) the Business Day on which
the Borrower shall notify the Loan Participants that the Borrowing will not
occur prior to the Delayed Borrowing Date (if such notice is given prior to
10:00 a.m. (New York time) or if later, until the Business Day subsequent to
such notice date), or (z) the Delayed Borrowing Date.

 

2.3 On the Effective Date, each Loan Participant, through or on behalf of the
Security Agent, agrees to pay the amount of its Commitment for the initial
Advance to the Manufacturer by wire transferring (or by making other
arrangements reasonably satisfactory to the Security Agent and the Manufacturer)
such amounts to account or accounts specified in the applicable Funding Notice,
subject to continued compliance with the limitations set forth in Section 2.1,
to such other account as the Borrower shall direct the Security Agent in
writing, from time to time to reimburse Borrower for previously funded Advances.
On the Borrowing Date for each subsequent Drawing specified in a Borrower’s
notice referred to in Section 2.2, subject to the terms and conditions of this
Agreement, each Loan Participant, through or on behalf of the Security Agent,
agrees to pay the amount of its Commitment for each such Advance directly to the
Manufacturer by wiring such amounts to the account or accounts specified in the
applicable Funding Notice.

 

2.4 The Borrower agrees that the actual transfer of the proceeds of Drawings to
the bank designated by the Borrower for credit to the Manufacturer’s or the
Borrower’s account (as applicable) maintained at such bank shall constitute
conclusive evidence that the Drawings were made, and neither the failure of any
Holder to endorse on the schedule attached to any Loan Certificate the amount of
its Drawing, nor any failure of the bank designated by the Borrower to credit
proceeds of a Drawing to the Manufacturer’s or the Borrower’s account (as
applicable) maintained at such bank, nor any failure of the Manufacturer to
credit proceeds of a Drawing to the account of the Borrower maintained on the
books and records of the Manufacturer, shall affect the Borrower’s obligations
hereunder.

 

The closing with respect to each Drawing shall take place at the offices of
Vedder Price Kaufman & Kammholz, P.C., 805 Third Avenue, New York, New York
10022.

 

3



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

Section 3. Terms of Loan Certificates; Fees; Cancellation of Facility Amount and
Renewal Options.

 

3.1 Each Loan Certificate shall bear interest and be repaid in accordance with
the applicable terms of this Agreement and the Mortgage.

 

3.2 In consideration of the Loan Participants’ Commitments hereunder, the
Borrower shall pay to the Security Agent for the account of each Loan
Participant on the Effective Date the front end fee specified in the Fee Letter,
based on the amount of US$172,000,000.

 

3.3 The Borrower shall pay to the Security Agent the Agency Fee specified in the
Fee Letter [***].

 

3.4 The Borrower shall pay to the Security Agent for the account of each Loan
Participant, the Commitment Fee [***]*

 

3.5 The Borrower may at any time permanently and irrevocably cancel or reduce
some or all of the Facility Amount provided that such Facility Amount is not the
subject of a Drawing or a Funding Notice, and further provided that such
cancellation or reduction shall be a minimum of $5,000,000 and in $500,000
multiples thereof, and the amount thereof shall be specified in a written notice
to the Security Agent five (5) Business Days before the effective date of such
cancellation. A notice of cancellation under this Section 3.5 is irrevocable.*

 

3.6 [***]*

 

Section 4. Conditions.

 

4.1 Conditions Precedent to the Effectiveness of the Commitments. It is agreed
that the Commitments of each Loan Participant and the effectiveness of this
Agreement are subject to the satisfaction prior to or on the Effective Date of
the following conditions precedent:

 

(a) The following documents shall have been duly authorized, executed and
delivered by the party or parties thereto, shall each be satisfactory in form
and substance to the Security Agent and (except for the [***]) shall be in full
force and effect and executed counterparts shall have been delivered to the
Security Agent and its counsel:

 

(i) the Mortgage;

 

(ii) a copy of the Boeing Purchase Agreement certified by the Secretary or an
Assistant Secretary of the Borrower as being a true and accurate copy of the
same, provided that such copy may be redacted and shall not include any pricing

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

4



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

information therein or any provisions thereof not assigned, and also provided
that, receipt of such document will be strictly subject to Section 13;

 

(iii) the Consent and Agreement;

 

(iv) such Loan Participant’s Loan Certificate; and

 

(v) [***]*

 

(b) The Security Agent (with sufficient copies for each Loan Participant) shall
have received the following, in each case in form and substance satisfactory to
it:

 

(i) a certificate of good standing and certified copy of the Articles of
Incorporation and By-laws of the Borrower and a copy of resolutions of the board
of directors of the Borrower or the executive committee thereof, certified by
the Secretary or an Assistant Secretary of the Borrower, duly authorizing the
execution, delivery and performance by the Borrower of this Agreement, the
Mortgage and each other document required to be executed and delivered by the
Borrower on each Delivery Date in accordance with the provisions hereof and
thereof; and

 

(ii) a certificate of the Borrower as to the Person or Persons authorized to
execute and deliver this Agreement, the other Operative Documents, and any other
documents to be executed on behalf of the Borrower in connection with the
transactions contemplated hereby and as to the signature of such person or
persons.

 

(c) The Security Agent (with sufficient copies for each Loan Participant) shall
have received opinions addressed to such Loan Participant and the Security Agent
from the Legal Department for the Borrower in form and substance reasonably
satisfactory to the addressees thereof.

 

(d) The Security Agent (with sufficient copies for each Loan Participant) shall
have received an opinion addressed to such Loan Participant and the Security
Agent from counsel to Manufacturer, in respect of the Boeing Purchase Agreement
and the Consent and Agreement, in form and substance reasonably satisfactory to
the addressees thereof.

 

(e) The Security Agent (with sufficient copies for each Loan Participant) shall
have received a certificate of the Borrower that the aggregate amount of
Advances in connection with each Aircraft shall be sufficient when paid to the
Manufacturer in accordance with this Agreement to satisfy the obligation of the
Borrower with respect to all advance payments due and payable for each such
Aircraft (including payments by the Borrower specified in Section 4.1(f)) under
the Boeing Purchase Agreement.

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

5



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

(f) Such Loan Participant shall have received evidence in form and substance
reasonably satisfactory to such Loan Participant that Borrower shall have paid
to Manufacturer its Cash Contribution in respect of the applicable Aircraft.

 

(g) In respect of Advances paid prior to the Effective Date, any liens over the
Mortgage Estate granted by the Borrower to finance such Advances shall be
released and terminated.

 

(h) A Uniform Commercial Code financing statement or statements covering all the
security interests created by or pursuant to the granting clause of the Mortgage
shall have been executed and delivered by the Borrower, and such financing
statement or statements shall have been duly filed in all places deemed
necessary or advisable in the opinion of counsel for the Loan Participants, and
any additional Uniform Commercial Code financing statements deemed advisable by
any Loan Participant or its counsel shall have been executed and delivered by
the Borrower and duly filed and all other action shall have been taken as is
deemed necessary or advisable, in the opinion of counsel for the Loan
Participants, to establish and perfect the Security Agent’s security interest in
the Boeing Purchase Agreement.

 

(i) Each Loan Participant shall have received from Vedder, Price, Kaufman &
Kammholz, P.C., special counsel for the Loan Participants, an opinion
satisfactory in substance and form to such Loan Participant, as to such matters
incident to the transactions contemplated hereby as such Loan Participant may
reasonably request.

 

(j) The Security Agent shall have received for the account of the Loan
Participants the front end fee specified in Section 3.2 and, for its own
account, the Agency Fee specified in Section 3.3. The Security Agent shall
disburse to each Loan Participant such front end fee upon receipt thereof in the
amounts due and payable to each Loan Participant as separately agreed.

 

(k) Since December 31, 2004, there shall have been no material and adverse
change in the financial or operational condition of the Borrower and no event or
circumstance shall have occurred which in the reasonable judgment of any Loan
Participant had or would be reasonably likely to have a Material Adverse Effect.

 

4.2 Conditions Precedent to the Loan Participants’ Participation in each
Advance. It is agreed that the obligations of each Loan Participant to lend all
or any portion of its Commitment to the Borrower in respect of each Advance
(including Advances made by Borrower or a third-party financier prior to the
Effective Date) is subject to the satisfaction prior to or on the Borrowing Date
for such Advance of the following conditions precedent:

 

(a) The Security Agent shall have received due notice with respect to the
Borrowing Date for such Advance pursuant to Section 2 (or shall have waived such
notice either in writing or as provided in Section 2).

 

(b) After the date of the execution and delivery of this Agreement, (A) no
change shall have occurred in applicable law or regulations thereunder which
would make it a violation of law or regulations for such Loan Participant to
make such Advance, to acquire its Loan Certificate(s) or to realize the benefits
of the security afforded by the Mortgage, and (B)

 

6



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

there shall have been no material and adverse change in the LIBO market which
would materially impair the ability of a Loan Participant to make an Advance
hereunder.

 

(c) The Borrower shall have paid to the Manufacturer its Cash Contribution in
respect of the applicable Aircraft.

 

(d) On such Borrowing Date, (A) the representations and warranties of the
Borrower contained in Section 7 shall be true and accurate as though made on and
as of such date except to the extent that such representations and warranties
relate solely to an earlier date (in which case such representations and
warranties shall be true and accurate on and as of such earlier date), (B) no
event shall have occurred and be continuing which constitutes (or would, with
the passage of time or the giving of notice or both, constitute) an Event of
Default, (C) since December 31, 2004, there shall have been no change in the
Borrower and its Subsidiaries which would amount to a Material Adverse Effect,
and (D) no event or circumstance shall have occurred which in the reasonable
judgment of any Holder had or would be reasonably likely to have a Material
Adverse Effect.

 

(e) The Security Agent shall have received for the account of the Loan
Participants all fees specified in Sections 3.2, 3.3 and 3.4 that are due and
payable on or prior to such Borrowing Date. The Security Agent shall distribute
to each Loan Participant such fees as separately agreed.

 

Section 5. The Certificates.

 

5.1 Form of Loan Certificates. The Loan Certificates shall each be substantially
in the form set forth below, as follows:

 

--------------------------------------------------------------------------------

 

7



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

ALASKA AIRLINES, INC.

 

LOAN CERTIFICATE

 

No.   New York, New York Series:     $   [Effective Date]

 

Alaska Airlines, Inc. (the “Borrower”) hereby promises to pay to
                                     (“Lender”), or registered transferees, the
principal sum of                                              
($                    ), or, if less, the aggregate unpaid principal amount of
all Drawings made by Lender to Borrower pursuant to that certain Credit
Agreement [HSH/AS B737-800] of even date herewith among Borrower, Lender, HSH
Nordbank AG New York Branch, as Security Agent thereunder and certain other
lenders named therein, payable in full on the Final Repayment Date, together
with interest on the unpaid principal amount hereof from time to time
outstanding from and including the date hereof until such principal amount is
paid in full. The Interest Periods for the Series of Drawings evidenced by this
Note (and accordingly the Applicable Rates) can vary in accordance with the
definition of Interest Period in the Credit Agreement. Interest shall accrue
with respect to each Interest Period at the Applicable Rate in effect for such
Interest Period and shall be payable in arrears on each Interest Payment Date
and on the date this Loan Certificate is paid in full. This Loan Certificate
shall bear interest at the applicable Past Due Rate on any principal hereof,
and, to the extent permitted by applicable law, interest and other amounts due
hereunder, not paid when due (whether at stated maturity, by acceleration or
otherwise), for any period during which the same shall be overdue, payable on
demand by the Holder hereof.

 

Interest shall be payable with respect to the first but not the last day of each
Interest Period. Interest shall be calculated on the basis of a year of 360 days
and actual number of days elapsed. If any sum payable hereunder falls due on a
day which is not a Business Day, then such sum shall be payable on the next
succeeding Business Day; provided that, in the case of principal of and interest
hereon payable on an Interest Payment Date, if by virtue of such extension such
payment would fall in the next succeeding month, such sum shall be payable on
the next preceding Business Day.

 

Borrower hereby acknowledges and agrees that this note is one of the Loan
Certificates referred to in, evidences indebtedness incurred under, and is
subject to the terms and provisions of, the Credit Agreement including, without
limitation, the repayment in full of a Series of Drawings made in respect of an
Aircraft upon the Delivery Date of such Aircraft. The Credit Agreement, to which
reference is hereby explicitly made, sets forth said terms and provisions,
including those under which this Loan Certificate may or must be paid prior to
its due date or may have its due date accelerated.

 

All payments of principal, Break Amount, if any, and interest and other amounts
to be made to the Holder hereof or under the Mortgage and Security Agreement
[HSH/AS B737-800] dated as of October 19, 2005 (as amended or supplemented from
time to time, herein called the “Mortgage”, the terms defined therein and not
otherwise defined herein being used herein with the same meanings) between the
Borrower and HSH Nordbank AG New York Branch, as

 

8



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

Security Agent thereunder, shall be made in accordance with the terms of the
Credit Agreement and the Mortgage.

 

Principal and interest and other amounts due hereon shall be payable in Dollars
in immediately available funds prior to 1:00 p.m., New York, New York time, on
the due date thereof, to the Security Agent at the Payment Office and the
Security Agent shall, subject to the terms and conditions of the Mortgage, remit
all such amounts so received by it to the Holder hereof in accordance with the
terms of the Mortgage at such account or accounts at such financial institution
or institutions as the Holder hereof shall have designated to the Security Agent
in writing, in immediately available funds, such payment to be made, in the case
of any such designated account in New York, New York, prior to 3:00 p.m., New
York time, on the due date thereof. In the event the Security Agent shall fail
to make any such payment as provided in the immediately foregoing sentence after
its receipt of funds at the place and prior to the time specified above, the
Security Agent agrees to compensate the Holder hereof for loss of use of funds
in a commercially reasonable manner. All such payments by the Borrower and the
Security Agent shall be made free and clear of and without reduction for or on
account of all wire or other like charges.

 

Each Holder hereof, by its acceptance of this Loan Certificate, agrees that,
except as otherwise expressly provided in the Mortgage, each payment received by
it in respect hereof shall be applied, first, to the payment of any amount
(other than the principal of or interest on this Loan Certificate) due in
respect of this Loan Certificate, second, to the payment of interest hereon (as
well as any interest on overdue principal and, to the extent permitted by law,
interest and other amounts payable hereunder) due and payable hereunder, third,
to the payment of the principal of this Loan Certificate then due, fourth, the
balance, if any, remaining thereafter, to the payment of the principal of this
Loan Certificate remaining unpaid, and fifth, in the manner set forth in clause
“fifth” of Section 5.4(e) of the Credit Agreement.

 

This Loan Certificate is one of the Loan Certificates referred to in the
Mortgage which have been or are to be issued by the Borrower pursuant to the
terms of the Mortgage. The Mortgage Estate is held by the Security Agent as
security, in part, for the Loan Certificates. Reference is hereby made to the
Mortgage and the Credit Agreement referred to therein for a statement of the
rights and obligations of the Holder hereof, and the nature and extent of the
security for this Loan Certificate and of the rights and obligations of the
other Holders, and the nature and extent of the security for the other Loan
Certificates, as well as for a statement of the terms and conditions of the
trusts created by the Mortgage, to all of which terms and conditions in the
Mortgage and such Credit Agreement each Holder hereof agrees by its acceptance
of this Loan Certificate.

 

There shall be maintained a Certificate Register for the purpose of registering
transfers and exchanges of Loan Certificates at the office of the Security Agent
set forth in the Credit Agreement or at the office of any successor security
agent in the manner provided in Section 5.8 of the Credit Agreement. As provided
in the Credit Agreement and the Mortgage and subject to certain limitations set
forth therein, this Loan Certificate or any interest herein may, subject to the
next following paragraph, be assigned or transferred, and the Loan Certificates
are exchangeable for a like aggregate original principal amount of Loan
Certificates of a like Series of any authorized denomination, as requested by
the Holder surrendering the same.

 

9



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

Prior to the due presentment for registration of transfer of this Loan
Certificate, the Borrower and the Security Agent shall deem and treat the person
in whose name this Loan Certificate is registered on the Certificate Register as
the absolute owner of this Loan Certificate and the Holder for the purpose of
receiving payment of all amounts payable with respect to this Loan Certificate
and for all other purposes whether or not this Loan Certificate is overdue, and
neither the Borrower nor the Security Agent shall be affected by notice to the
contrary.

 

This Loan Certificate is subject to prepayment as permitted by Sections 5.10 and
5.11 of the Credit Agreement and to acceleration by the Security Agent as
provided in Section 3.1 of the Mortgage, and the Holder hereof, by its
acceptance of this Loan Certificate, agrees to be bound by said provisions.

 

This Loan Certificate is subject to purchase by the Manufacturer following an
Event of Default pursuant to the Consent and Agreement.

 

This Loan Certificate shall be governed by and construed in accordance with the
law of the State of New York.

 

10



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

IN WITNESS WHEREOF, the Borrower has caused this Loan Certificate to be executed
in its corporate name by its officer thereunto duly authorized, as of the date
hereof.

 

ALASKA AIRLINES, INC.

By:

   

Name:

   

Title:

   

 

11



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

5.2 Terms of Loan Certificates; Drawings. (a) On the Effective Date, the
Borrower shall issue a Loan Certificate to each Loan Participant in an aggregate
original principal amount equal to such Loan Participant’s Maximum Commitment
(or their respective nominees). The Borrower shall be entitled to make Drawings
against each Loan Certificate in accordance with Sections 2.1 and 4.

 

(b) Each Loan Certificate shall bear interest on the unpaid principal amount
thereof from time to time outstanding from and including the date thereof until
such principal amount is paid in full. Such interest shall accrue with respect
to each Interest Period at the Applicable Rate in effect for such Interest
Period and shall be payable in arrears on each Interest Payment Date and on the
date such Loan Certificate is paid in full. The Interest Periods for the Series
of Drawings can vary in accordance with the definition of Interest Period.
Interest shall be payable with respect to the first but not the last day of each
Interest Period. Interest hereunder and under the Loan Certificates shall be
calculated on the basis of a year of 360 days and actual number of days elapsed.

 

(c) If any sum payable under the Loan Certificates or under the Mortgage falls
due on a day which is not a Business Day, then such sum shall be payable on the
next succeeding Business Day; provided that, in the case of principal of and
interest hereon payable on an Interest Payment Date, if by virtue of such
extension such payment would fall in the next succeeding month, such sum shall
be payable on the next preceding Business Day.

 

(d) The principal of the Drawings of each Series shall be due and payable in
full upon the earlier of (i) the first Business Day of the month (being an
Interest Payment Date) in which the Delivery Date of the Aircraft related to
such Series shall occur, as notified by the Borrower to the Security Agent five
(5) Business Days prior to such day; and (ii) the Final Repayment Date.

 

(e) Each Loan Certificate shall bear interest at the Past Due Rate on any
principal thereof and, to the extent permitted by applicable law, interest
(other than interest accrued at the Past Due Rate) and other amounts due
thereunder and hereunder, not paid when due (whether at stated maturity, by
acceleration or otherwise), for any period during which the same shall be
overdue, payable on demand by the respective Holder given through the Security
Agent.

 

(f) The Loan Certificates shall be executed on behalf of the Borrower by one of
its authorized officers. Loan Certificates bearing the signatures of individuals
who were at any time the proper officers of the Borrower shall bind the
Borrower, notwithstanding that such individuals or any of them have ceased to
hold such offices prior to the delivery of such Loan Certificates or did not
hold such offices at the respective dates of such Loan Certificates. No Loan
Certificates shall be issued hereunder except those provided for in
Section 5.2(a) and any Loan Certificates issued in exchange or replacement
therefor pursuant to the terms of this Agreement.

 

5.3 Tax Forms. (a) The Security Agent agrees, to the extent required by
applicable law, to withhold from each payment due hereunder or under any Loan
Certificate United States

 

12



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

federal withholding taxes at the appropriate rate, and, on a timely basis, to
deposit such amounts with an authorized depository and make such reports,
filings and other reports in connection therewith, and in the manner, required
under applicable law.

 

(b) The Security Agent shall furnish no later than March 15 of each year to each
Holder a U.S. Treasury Form 1042-S (or similar forms as at any relevant time in
effect), if applicable, indicating payment in full of any Taxes withheld from
any payments by the Security Agent to such Holder together with all such other
information and documents reasonably requested by such Holder and necessary or
appropriate to enable such Person to substantiate a claim for credit or
deduction with respect thereto for income tax purposes of any jurisdiction with
respect to which such Person is required to file a tax return.

 

(c) The Security Agent need only perform its obligations under Sections 5.3(a)
and (b) for a Holder which is a Non-U.S. Person, if such Holder has furnished to
the Security Agent (and the Security Agent has furnished to the Borrower a copy
of) either:

 

(i) a properly completed and currently effective U.S. Treasury Form W-8BEN (or
such substitute or successor form as may be required by the United States
Treasury Department) during the calendar year in which the payment is made (or
at such other times as applicable law may require), and has not notified the
Security Agent of the withdrawal of such Form prior to the date of each interest
payment; or

 

(ii) a properly completed and currently effective U.S. Treasury Form W-8 ECI or
other certificate or form establishing exemption from withholding of United
States federal income tax during each calendar year in which the payment is made
(or at such other times as applicable law may require), and has not notified the
Security Agent of the withdrawal of such Form or certificate prior to the date
of each interest payment, then no amount shall be withheld from payments under
the Loan Certificates held by such Holder in respect of United States federal
income tax.

 

(d) Each Holder shall indemnify and hold harmless the Security Agent and the
Borrower against any claim for United States federal withholding taxes which the
Security Agent improperly fails to withhold on payments to such Holder, except
that, [***] with respect to such payment and withholding, the indemnification
required by this Section shall apply only if such failure to withhold is a
direct result of the failure by such Holder to provide the required certificate
or Form or the invalidity of any certificate or Form provided by such Holder
pursuant to this Section 5.3 (it being understood that the provision of such
certificate or form shall constitute a representation by the relevant Holder as
to such Holder’s qualification for complete exemption from United States federal
gross income tax withholding or, in the event of a change in law or regulation
for which the Borrower is obligated to hold harmless the Holder pursuant to
Section 8, for partial exemption from such withholding).

 

5.4 Distribution of Funds Received. (a) The Security Agent shall establish and
maintain an account (the “Payment Account”), into which all amounts payable
hereunder shall be paid.

 

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

13



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

(b) Provided that no Event of Default has occurred and is then continuing, each
installment of interest payable on the Loan Certificates shall be distributed as
promptly as possible on or after the date that such amount is deposited in the
Payment Account and becomes immediately available to the Security Agent:

 

First, to the Loan Participants ratably, without priority of one over the other,
to the payment in full of the aggregate amount of interest due under the Loan
Certificates in an amount equal to (i) accrued interest at the rate provided in
each Loan Certificate, (ii) any overdue interest thereon, and (iii) Break
Amount, if any;

 

Second, the balance, if any, thereof thereafter remaining to the Borrower or
such other Person(s) as may then lawfully be entitled thereto.

 

(c) Provided that no Event of Default has occurred and is then continuing, upon
the first Business Day of the month in which the Delivery Date of the related
Aircraft occurs, each payment made by the Borrower as repayment of the relevant
Series of Drawings shall be distributed as promptly as possible on or after the
date that such amount is deposited in the Payment Account and becomes
immediately available to the Security Agent:

 

First, to the Loan Participants ratably, without priority of one over the other,
to the payment in full of the aggregate amount of interest due under the Loan
Certificates in respect of the Series of Drawings being repaid in an amount
equal to (i) accrued interest at the rate provided in each Loan Certificate, and
(ii) any overdue interest thereon plus the Break Amount, if any, due to the Loan
Participants in respect of such payment;

 

Second, to the Loan Participants ratably, without priority of one over the
other, to the payment in full of the outstanding principal amount of the Series
of Drawings made by the Loan Participants which is being repaid;

 

Third, the balance, if any, thereof thereafter remaining to the Borrower or such
other Person(s) as may then lawfully be entitled thereto.

 

(d) Upon any partial optional repayment of the Loan Certificates pursuant to
Section 5.11(a) hereof, the amount paid by Borrower shall be applied against the
amounts which Borrower is obligated to pay in connection with such prepayment
pursuant to Section 5.11(a) (it being understood that no prepayment shall be
permitted under Section 5.11(a) unless the Borrower pays a sufficient amount to
satisfy the amounts owed by it under Section 5.11(a) in connection with such
prepayment).

 

(e) After an Event of Default shall have occurred, and so long as such Event of
Default shall be continuing, all amounts deposited in the Payment Account and
all proceeds resulting from a sale of any of the Mortgage Estate shall be
applied in the following order of priority:

 

First, to the extent not theretofore paid by or on behalf of the Borrower, to
pay all costs and expenses of the Security Agent incurred in connection with the
performance of its duties hereunder or under any other Operative Document,
including reasonable attorneys’ fees and expenses and all costs and expenses
incurred by the Security Agent in connection with its

 

14



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

entering upon, taking possession of, holding, operating, managing, selling or
otherwise disposing of the Mortgage Estate or any part thereof, any and all
Taxes, assessments or other charges of any kind prior to the Lien of any
Operative Document that the Security Agent determined in good faith to pay or be
paid, and all amounts payable to the Security Agent hereunder or under any of
the Operative Documents in respect of any indemnities or other obligations of
the Borrower;

 

Second, to the Loan Participants ratably, without priority of one over the
other, to the payment of all accrued and unpaid interest (including Break
Amount, if any, and interest on account of overdue payments of principal and
interest) then due the Loan Participants under this Agreement or any of Loan
Certificates;

 

Third, to the Loan Participants ratably, without priority of one over the other,
to the payment of any other amount, indebtedness or obligations (other than
principal) due and payable to the Loan Participants under any Operative
Documents;

 

Fourth, to the Loan Participants ratably, without priority of one over the
other, to the payment in full of the principal amount of the Loan Certificates;

 

Fifth, the balance, if any, thereof thereafter remaining, to the Borrower or
such other Person(s) as may then lawfully be entitled thereto.

 

If the Security Agent purchases and subsequently sells the Aircraft to a third
party, any net sale proceeds (after deduction of all relevant costs, including
maintenance, storage and insurance) which exceed the debt advances for such
Aircraft shall be deposited in the Payment Account and distributed under this
Section 5.4.

 

5.5 Method of Payment. Principal and interest and other amounts due hereunder or
under the Loan Certificates or in respect hereof or thereof shall be payable in
Dollars in immediately available funds prior to 1:00 p.m., New York, New York
time, on the due date thereof, to the Security Agent at the Payment Office and
the Security Agent shall, subject to the terms and conditions of Section 5.4,
remit all such amounts so received by it to the Holders at such account or
accounts at such financial institution or institutions as the Holders shall have
designated to the Security Agent in writing, in immediately available funds for
distribution to the relevant Holders, such payment to be made, in the case of
any such designated account in New York, New York, prior to 3:00 p.m., New York
time, on the due date thereof.

 

In the event the Security Agent shall fail to make any such payment as provided
in the immediately foregoing sentence after its receipt of funds at the place
and prior to the time specified above, the Security Agent agrees to compensate
the Holders for loss of use of funds in a commercially reasonable manner.

 

All such payments by the Borrower and the Security Agent shall be made free and
clear of and without reduction on account of all wire and other like charges.
Prior to the due presentment for registration of transfer of any Loan
Certificate, the Borrower and the Security Agent may deem and treat the Person
in whose name any Loan Certificate is registered on the Certificate Register as
the absolute owner of such Loan Certificate for the purpose of receiving payment
of all amounts payable with respect to such Loan Certificate and for all other
purposes

 

15



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

whether or not such Loan Certificate shall be overdue, and neither the Borrower
nor the Security Agent shall be affected by any notice to the contrary.

 

If the Security Agent disburses funds on a payment date without first having
received funds from the Borrower and if the Borrower subsequently fails to make
such payment before the end of the day, then on the next Business Day on demand
from the Security Agent, each Loan Participant which has received such funds
will refund to the Security Agent the amount advanced by the Security Agent
which such Loan Participant received.

 

5.6 Termination of Interest in Mortgage Estate. None of the Security Agent, any
Loan Participant and any Holder shall, as such, have any further interest in, or
other right with respect to, the Mortgage Estate with respect to any Aircraft
when and if the principal amount of, Break Amount on, if any, interest on and
other amounts due under all Drawings of the related Series held by such Holder
and all other sums due to such Holder hereunder and under the other Operative
Documents in respect of such Aircraft shall have been paid in full; provided,
however, that the interests and rights of the Loan Participants in and with
respect to the mortgage and security interests created by the Mortgage shall
continue (except with respect to any Aircraft as to which the related Series of
Drawings has been repaid) after all such amounts have been paid in full so long
as the Commitments have not terminated. Upon payment in full of any Series of
Drawings, the Security Agent shall release that portion of the Mortgage Estate
which relates solely to the applicable Aircraft from the Lien of the Mortgage.

 

5.7 Registration, Transfer and Exchange of Loan Certificates. The Security Agent
agrees with the Borrower that the Security Agent shall keep a register (herein
sometimes referred to as the “Certificate Register”) in which provision shall be
made for the registration of Loan Certificates of each Series and the
registration of transfers of Loan Certificates of such Series.

 

Prior to the due presentment for registration of the transfer of any Loan
Certificate, the Borrower and the Security Agent shall deem and treat the person
in whose name such Loan Certificate is registered on the Certificate Register as
the absolute owner of such Loan Certificate, and the Holder for the purpose of
receiving payment of all amounts payable with respect to such Loan Certificate,
and for all other purposes whether or not such Loan Certificate is overdue, and
neither the Borrower nor the Security Agent shall be affected by notice to the
contrary.

 

The Certificate Register shall be kept at the office of the Security Agent set
forth in this Agreement or at the office of any successor Security Agent, and
the Security Agent is hereby appointed “Certificate Registrar” for the purpose
of registering Loan Certificates and transfers of Loan Certificates as herein
provided.

 

Upon surrender for registration of transfer of any Loan Certificate at the
office of the Security Agent set forth in this Agreement and upon delivery by
the Security Agent to the Borrower of such surrendered Loan Certificate, the
Borrower shall execute, and the Security Agent shall deliver, in the name of the
designated transferee or transferees, one or more new Loan Certificates of a
like aggregate principal amount.

 

16



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

At the option of the Holder, its Loan Certificates may be exchanged for other
Loan Certificates of any authorized denominations, of a like aggregate principal
amount, upon surrender of the Loan Certificates to be exchanged at the office of
the Security Agent specified in the Credit Agreement. Each new Loan Certificate
issued upon transfer or exchange shall be in a principal amount of at least
[***]* (except as may be necessary to evidence the entire outstanding principal
amount of a Loan Certificate) and dated the Effective Date. Whenever any Loan
Certificates are so surrendered for exchange, the Borrower shall execute and
deliver the Loan Certificates which the Holder making the exchange is entitled
to receive.

 

Each Holder may also assign to any assignee an interest in any Loan Certificate
held by it and the Security Agent shall, upon receipt of a written request of
such assignee, accompanied by such proof of such assignment as the Security
Agent may reasonably require, register in the name of such assignee such
interest in such Loan Certificate and thereafter such assignee shall be a Holder
for all purposes of the Operative Documents (subject to any limitations in the
instrument of assignment).

 

All Loan Certificates issued upon any registration of transfer or exchange of
Loan Certificates shall be the valid obligations of the Borrower evidencing the
same obligations, and entitled to the same security and benefits under the
Mortgage and this Agreement, as the Loan Certificates surrendered upon such
registration of transfer or exchange.

 

Every Loan Certificate presented or surrendered for registration of transfer or
exchange, shall (if so required by the Security Agent) be duly endorsed, or be
accompanied by a written instrument of transfer in form satisfactory to the
Security Agent duly executed by the Holder thereof or his attorney duly
authorized in writing, and the Security Agent may require evidence satisfactory
to it as to the compliance of any such transfer with the Securities Act and the
securities laws of any applicable state.

 

The Security Agent shall make a notation on each new Loan Certificate or Loan
Certificates of the then available Commitment on the old Loan Certificate or
Loan Certificates with respect to which such new Loan Certificate is issued, the
current outstanding principal and the date to which interest accrued on such old
Loan Certificate or Loan Certificates has been paid and the extent, if any, to
which any interest therein has been subject to a registered assignment.

 

The Security Agent shall not be required to register the transfer of or exchange
any surrendered Loan Certificates as above provided during the five calendar day
period preceding the due date of any payment on such Loan Certificates.

 

Any Holder may transfer any or all of its Loan Certificates to any Person. The
Borrower and the Security Agent shall treat the Person in whose name each Loan
Certificate is

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

17



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

registered on the Certificate Register as the Holder with respect thereto for
all purposes hereof until due presentment for registration of transfer as
provided in this Section 5.7.

 

The Security Agent shall give the Borrower and each Holder notice of such
transfer of a Loan Certificate under this Section 5.7.

 

5.8 Mutilated, Destroyed, Lost or Stolen Loan Certificates. If any Loan
Certificate shall become mutilated, destroyed, lost or stolen, the Borrower
shall, upon the written request of the affected Holder, execute and deliver in
replacement thereof, a new Loan Certificate, in the same principal amount, dated
the date of such Loan Certificate and designated as issued under the Mortgage.

 

If the Loan Certificate being replaced has become mutilated, such Loan
Certificate shall be surrendered to the Security Agent and the original thereof
shall be furnished to the Borrower by the Security Agent.

 

If the Loan Certificate being replaced has been destroyed, lost or stolen, the
affected Holder shall furnish to the Borrower and the Security Agent such
security or indemnity as may be reasonably required by them to hold the Borrower
and the Security Agent harmless and evidence satisfactory to the Borrower and
the Security Agent of the destruction, loss or theft of such Loan Certificate
and of the ownership thereof, provided, however, that if the affected Holder is
an original party to this Agreement or an Affiliate thereof, the written notice
of such destruction, loss or theft and such ownership and the written
undertaking of such Holder delivered to the Borrower and the Security Agent to
hold harmless the Borrower and the Security Agent in respect of the execution
and delivery of such new Loan Certificate shall be sufficient evidence, security
and indemnity.

 

5.9 Payment of Expenses on Transfer. Upon the issuance of a new Loan Certificate
or new Loan Certificates pursuant to Section 5.7 or 5.8, the Borrower and/or the
Security Agent may require from the party requesting such new Loan Certificate
or Loan Certificates payment of a sum sufficient to reimburse the Borrower
and/or the Security Agent for, or to provide funds for, the payment of any tax
or other governmental charge in connection therewith or any charges and expenses
connected with such tax or other governmental charge paid or payable by the
Borrower or the Security Agent, and any out of pocket expenses, including legal
fees (for external counsel) incurred, of the Borrower or the Security Agent.

 

5.10 Prepayment. (a) On at least five Business Days prior written notice, the
Borrower may prepay on the date specified in such notice of prepayment, in whole
or in part, the Loan Certificates then outstanding at the principal amount
thereof (or portion thereof to be repaid), and provided that any partial
prepayment shall be in an aggregate original principal amount of at least
$5,000,000 and in $500,000 multiples thereof, and the amount thereof shall be
specified in such written notice. The Security Agent will give prompt notice of
the Borrower’s intent to prepay to the Holders.

 

(b) Upon the occurrence of a cancellation of the Boeing Purchase Agreement with
respect to any Aircraft for any reason whatsoever, the aggregate outstanding
principal amount of all Drawings relating to such Aircraft shall become due and
payable in 10 days, and

 

18



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

the Borrower shall prepay the Loan Certificates to the extent of such Drawings,
together with accrued interest thereon to the date of prepayment plus any Break
Amount and all other amounts due thereunder and hereunder and under the other
Operative Documents with respect to such Aircraft to the Holders. The Security
Agent will give notice of prepayment to the Holders under this Section 5.10(b)
promptly.

 

(c) In the event that a Loan Participant is entitled to a payment under
Section 5.13 or Section 8.2 (an “Affected Loan Participant”), the Borrower, the
Security Agent and the Affected Loan Participant shall cooperate for a period of
sixty (60) days to:

 

(i) first, restructure the Loan for the Affected Loan Participant so as to
eliminate the need for any such payment (it being agreed that the Affected Loan
Participant shall have no obligation to proceed with such restructuring to the
extent such restructuring would:

 

(1) result in an adverse regulatory consequence for the Affected Loan
Participant; or

 

(2) involve any unreimbursed or unindemnified cost for the Affected Loan
Participant; or

 

(3) be inconsistent with the Affected Loan Participant’s internal policies); or

 

(ii) if no restructuring can be arranged, attempt, with the Borrower acting as
marketing agent, to find an entity reasonably satisfactory to the Security Agent
to purchase the Affected Loan Participant’s Loan Certificate and assume the
Affected Loan Participant’s Commitment.

 

The Affected Loan Participant shall be paid (by the purchasing entity or the
Borrower) the outstanding principal balance of its Loan Certificate, all accrued
and unpaid interest thereon, any Break Amount incurred (calculated as if such
purchase were a prepayment of such Affected Loan Participant’s Loan Certificate)
and all other amounts owed to the Affected Loan Participant hereunder,
thereunder or under any other Operative Document as a condition precedent to
such purchase.

 

In the event the Borrower is unable to find a purchaser of the Affected Loan
Participant’s Loan Certificate, then, so long as no Default or Event of Default
shall have occurred and be continuing on at least five (5) Business Days’ prior
written notice, the Borrower may prepay on the date specified in its notice of
prepayment, in whole the Affected Loan Participant’s Loan Certificate at the
principal amount thereof together with accrued and unpaid interest thereon to
the date of prepayment plus the Break Amount, if any, and all other amounts due
to the Affected Loan Participant hereunder, thereunder and under the other
Operative Documents.

 

(d) In the event that the Manufacturer refunds any amounts under the Boeing
Purchase Agreement relating to payments made thereunder for which proceeds of
any Drawing were used to pay (or to reimburse the Borrower) or otherwise
relating to any Aircraft, a principal

 

19



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

amount of the Drawings (and any Break Amount related thereto) relating to such
Aircraft equal to such refund shall become immediately due and payable.

 

(e) Any notice of prepayment delivered pursuant to Sections 5.10(a), (b) or
(c) shall be irrevocable and shall identify the amount to be prepaid and the
Series of Drawings (if applicable) subject to prepayment.

 

5.11 Provisions Relating to Prepayment. (a) Notice of prepayment having been
given, the principal amount of the Loan Certificates so to be prepaid, plus
accrued interest thereon to the date of prepayment, together with the Break
Amount, if any, shall become due and payable on the prepayment date.

 

(b) On the date fixed for prepayment under Section 5.10, immediately available
funds in Dollars shall be deposited by the Borrower in the account of the
Security Agent at the place and by the time and otherwise in the manner provided
in Section 5.5, in an amount equal to the principal amount of Loan Certificates
to be prepaid together with accrued and unpaid interest thereon to the date
fixed for such prepayment, all Break Amounts, if any, and all other amounts due
to the Holders of the Loan Certificates hereunder, thereunder and under the
other Operative Documents.

 

(c) Each Holder of a Loan Certificate shall furnish to the Borrower, with a copy
to the Security Agent, a certificate setting forth in reasonable detail the
calculation of the Break Amount due to such Holder, which certificate shall be
presumptively correct, absent manifest error.

 

5.12 Increased Costs. (a) The Borrower shall pay directly to each Holder from
time to time such amounts as such Holder may determine to be necessary to
compensate such Holder for any increase in actual costs that such Holder
determines are attributable to its making or maintaining of its Commitment or
the loans evidenced by its Loan Certificates or funding arrangements utilized in
connection with such loans, or any reduction in any amount receivable by such
Holder hereunder in respect of any of Commitments, such loans or such
arrangements (such increases in costs and reductions in amounts receivable being
herein called “Additional Costs”), resulting from any Regulatory Change that:

 

(i) imposes any tax that is the functional equivalent of any reserve, special
deposit or similar requirement of the sort covered by Section 5.12(a)(ii); or

 

(ii) imposes or modifies any reserve, special deposit or similar requirements
(including any Reserve Requirement) relating to any extensions of credit or
other assets of, or any deposits with or other liabilities of, such Holder
(including, without limitation, any of such loans or any deposits referred to in
the definition of “LIBO Rate” in Annex A), or any such obligations; or

 

(iii) imposes any other condition affecting this Agreement or the Loan
Certificates (or any of such extensions of credit or liabilities) or any such
obligation.

 

(b) Without limiting the effect of the foregoing provisions of this Section 5.12
(but without duplication), the Borrower shall pay directly to each Holder of a
Loan Certificate

 

20



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

from time to time on request such amounts as such Holder may determine to be
necessary to compensate such Holder (or, without duplication, the holding
company of which such Holder is a subsidiary) for any increase in actual costs
that it determines are attributable to the maintenance by such Holder (or any
lending office or such holding company), pursuant to any law or regulation or
any interpretation, directive or request (whether or not having the force of law
and whether or not failure to comply therewith would be unlawful so long as
compliance therewith is standard banking practice in the relevant jurisdiction)
of any court or governmental or monetary authority following:

 

(i) any Regulatory Change; or

 

(ii) implementing any risk-based capital guideline or other similar requirement
hereafter issued by any government or governmental or supervisory authority, of
capital in respect of its Commitments or Loan Certificates or funding
arrangements utilized in connection with the Loan Certificates; such
compensation to include, without limitation, an amount equal to any reduction of
the rate of return on assets or equity of such Holder (or any lending office or
such bank holding company) could have achieved but for such law, regulation,
interpretation, directive or request.

 

(c) Each Holder shall notify the Borrower of any event occurring after the date
of this Agreement entitling such Holder to compensation under Sections 5.12(a)
or (b) as promptly as practicable, but in any event within 30 days, after such
Holder obtains actual knowledge thereof, provided that:

 

(i) such Holder shall, with respect to compensation payable pursuant to this
Section 5.12 in respect of any Additional Costs resulting from such event, only
be entitled to payment under this Section 5.12 for Additional Costs incurred
from and after the date such Holder does give such notice; and

 

(ii) each Holder will use commercially reasonable efforts (at the Borrower’s
expense) to mitigate the amount of the Additional Costs associated with such
event, including designating a different lending office for the Loan
Certificates of such Holder affected by such event if such designation will
avoid the need for, or reduce the amount of, such compensation and will not, in
the sole opinion of such Holder, result in any economic, legal or regulatory
disadvantage to such Holder (other than economic disadvantages for which the
Borrower agrees to indemnify such Holder and which indemnity is acceptable to
such Holder in its discretion acting reasonably based on its credit assessment
of the Borrower).

 

(d) Each Holder will furnish to the Borrower an officer’s certificate setting
forth in reasonable detail:

 

(i) the events giving rise to such Additional Costs;

 

(ii) the basis for determining and allocating such Additional Costs; and

 

(iii) the amount of each request by such Holder for compensation under
Sections 5.12(a) or (b) (subject, however, to any limitations such Holder may
require in

 

21



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

respect of disclosure of confidential information relating to its capital
structure), together with a statement that the determinations and allocations
made in respect of the Additional Costs comply with the provisions of this
Section 5.12 including as provided in the last proviso of this Section 5.12(c).

 

Determinations and allocations by any Holder for purposes of this Section 5.12
of the effect of any Regulatory Change pursuant to Section 5.12(a), or of the
effect of capital maintained pursuant to Section 5.12(b), on its costs or rate
of return of maintaining its Commitment or Loan Certificate or its funding, or
on amounts receivable by it in respect of Loan Certificates, and of the amounts
required to compensate such Holder under this Section 5.12, shall be conclusive
absent manifest error, provided that such determinations and allocations are
made on a reasonable basis and, in the case of allocations, are made fairly.

 

(e) The Borrower shall not be required to make payments under this Section to
any Holder if (i) a claim hereunder arises through circumstances peculiar to
such Holder and which do not affect commercial lenders in the same jurisdiction
generally; (ii) such Holder is required by Section 5.12(f) to sell its Loan
Certificates to a designated purchaser (which may be the Borrower) but fails to
do so (other than as a result of such designated Person failing to purchase such
Loan Certificates; (iii) such Holder is not also seeking indemnification against
similar increased costs, to the extent it is entitled to do so, in transactions
with substantial borrowers (it being agreed that an officer’s certificate to the
contrary from any such Holder shall constitute conclusive evidence of such
fact); or (iv) the claim arises out of a voluntary relocation by such Holder of
its lending office (it being understood that any such relocation effected
pursuant to Section 5.12(c)(ii) is not “voluntary”).

 

(f) If any Holder gives notice of a claim against the Borrower under
Section 5.12(c), the Borrower shall have the right by notice to such Holder to
request such Holder to sell, without representation or warranty (except for its
own acts), its Loan Certificates on a Business Day not fewer than ten days after
the giving of such notice (the “Purchase Date”) to a Person (which may be the
Borrower) designated by the Borrower (the “Purchaser”) at a purchase price equal
to either (A) the sum of (i) the aggregate outstanding principal amount of the
Loan Certificates held by such Holder, plus (ii) accrued interest to the
Purchase Date, plus (iii) any Break Amount as if such Loan Certificates were
being prepaid pursuant to Section 5.10 plus (iv) all other amounts owing to such
Holder under the Operative Documents, or (B) a lesser amount than the preceding
clause (A), so long as the Borrower pays an additional amount sufficient to
cover the amount of such shortfall (as compared to such clause (A)).

 

5.13 Illegality. Notwithstanding any other provision of this Agreement or the
Mortgage, if any Holder (an “Illegal Holder”) shall notify the Security Agent
that the introduction after the date of this Agreement of or any change after
the date of this Agreement or any other Operative Document in or in the
interpretation of any law or regulation makes it unlawful, or any central bank
or other governmental authority asserts that it is unlawful, for such Holder to
make, fund or allow to remain outstanding its Loan Certificate, then such Holder
shall, promptly after becoming aware of the same, deliver to the Borrower
through the Security Agent a certificate to that effect, and, if the Security
Agent on behalf of such Holder so requires, the Borrower shall attempt to cure
such illegality or otherwise, within 10 days of such notification, the Borrower
shall prepay the aggregate outstanding principal amount of the Loan Certificate

 

22



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

held by such Illegal Holder in full, together with accrued interest thereon to
the date of prepayment plus all Break Amount, if any, and all other amounts due
thereunder and hereunder and under the other Operative Documents to such Illegal
Holder.

 

Section 6. Extent of Interest of Holders. No Holder shall have any further
interest in, or other right with respect to, the mortgage and security interests
created by the Mortgage when and if the principal and interest on the Loan
Certificate held by such Holder and all other sums payable to such Holder
hereunder, under the Mortgage and under such Loan Certificate shall have been
paid in full, provided, however, that the interests and rights of the Loan
Participants in and with respect to the mortgage and security interests created
by the Mortgage shall continue after all such amounts have been paid in full so
long as the Commitments have not terminated.

 

Section 7. Borrower’s Representations and Warranties. The Borrower represents
and warrants that on the date hereof and on each Borrowing Date:

 

(a) the Borrower is a corporation duly organized and validly existing in good
standing pursuant to the laws of the State of Alaska; is duly qualified to do
business as a foreign corporation in each jurisdiction in which its operations
or the nature of its business requires, except where the failure to be so
qualified would not have a Material Adverse Effect; is a U.S. Air Carrier; has
its “location” (as such term is defined in Article 9 of the Uniform Commercial
Code) in the State of Alaska; and has the corporate power and authority to
engage in air transport and to carry on scheduled passenger service as presently
conducted, to purchase the Aircraft under the Boeing Purchase Agreement and to
enter into and perform its obligations under the Operative Documents;

 

(b) the execution, delivery and performance by the Borrower of the Operative
Documents to which it is a party have been duly authorized by all necessary
corporate action on the part of the Borrower, do not require any stockholder
approval, or approval or consent of any trustee or holders of any indebtedness
or obligations of the Borrower except such as have been duly obtained and are in
full force and effect, and none of the execution, delivery or performance by
Borrower of such Operative Documents contravenes any law, judgment, government
rule, regulation or order binding on the Borrower or the Articles of
Incorporation or By-laws of the Borrower or contravenes the provisions of, or
constitutes a default under, or results in the creation of any Lien (other than
Permitted Liens) upon the property of the Borrower under, any indenture,
mortgage, contract or other agreement to which the Borrower is a party or by
which it or its properties may be bound or affected;

 

(c) neither the execution and delivery by the Borrower of the Operative
Documents nor the performance by the Borrower of its obligations thereunder
requires the consent or approval of, the giving of notice to, or the
registration with, or the taking of any other action in respect of any Federal,
state or foreign government authority or agency, except for (A) the orders,
permits, waivers, exemptions, authorizations and approvals of the regulatory
authorities having jurisdiction over the operation of the Aircraft by the
Borrower, which orders, permits, waivers, exemptions, authorizations and
approvals, if any, concurrently required to be obtained and in full force and
effect have been duly obtained and are in full force and effect except for those
orders, permits, waivers, exemptions, authorizations and approvals the failure
to obtain which would not have a Material Adverse Effect, and (B) any filings,
registrations or

 

23



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

applications specifically described in this Agreement (the items referred to in
(A) and (B) collectively referred to as “Permits”);

 

(d) the Operative Documents to which the Borrower is a party each constitute
legal, valid and binding obligations of the Borrower enforceable against the
Borrower in accordance with the terms thereof except as such enforceability may
be limited by equitable principles or applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally;

 

(e) there is no pending or (to the best of Borrower’s knowledge) threatened
action or proceeding before any court, arbitrator or administrative agency that
individually (or in the aggregate in the case of any group of related lawsuits)
is expected by the Borrower to have a Material Adverse Effect;

 

(f) except for the filing of financing statements (and continuation statements
at periodic intervals) with respect to the interests created by such documents
under the Uniform Commercial Code of Alaska and such other states as may be
specified in the opinion furnished pursuant to Section 4.1(i) hereof, no further
action, including any filing or recording of any document (including any
financing statement in respect thereof under Article 9 of the Uniform Commercial
Code of any applicable jurisdiction), is necessary or advisable in order to
establish and perfect the first mortgage Lien on the Boeing Purchase Agreement
(and, from the date of any Engine Warranty Substitution, the CFM Purchase
Agreement) and the rest of the Mortgage Estate in favor of the Security Agent
pursuant to the Mortgage in any applicable jurisdiction in the United States;

 

(g) there has not occurred any event which constitutes a Default or an Event of
Default under the Mortgage which is presently continuing;

 

(h) the statements of financial position of the Borrower as of December 31 of
the year prior to the Borrowing Date, and the related statements of earnings and
cash flow of the Borrower in all material respects for the year and fiscal
quarter, as the case may be, then ended, copies of which have been furnished to
each Loan Participant, fairly present the financial condition of the Borrower at
such date and the results of operations and cash flow of the Borrower for the
period ended on such dates, in accordance with generally accepted accounting
principles consistently applied, and subject, to normal year-end adjustments,
and since December 31 of the year prior to the Borrowing Date, there has been no
material and adverse change in such condition or operations;

 

(i) the Boeing Purchase Agreement (and, from the date of any Engine Warranty
Substitution, the CFM Purchase Agreement) is in full force and effect and
neither the Borrower nor, to the knowledge of the Borrower, the Manufacturer
(or, from the date of any Engine Warranty Substitution, the Engine Manufacturer)
is in default of any of its material obligations thereunder. Except as
contemplated by the Mortgage and Liens granted to third-party financiers and
released and terminated prior to the Effective Date, the Borrower has neither
assigned nor granted any Lien in its rights under either Purchase Agreement in
respect of any of the Aircraft or the Engines;

 

24



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

(j) assuming the Loan Participants are acquiring their Loan Certificates in the
ordinary course of their normal business operations for their own accounts, the
issuance of the Loan Certificates to the initial Loan Participants will not
require registration of the Loan Certificates pursuant to the Securities Act;

 

(k) the Borrower has filed or caused to be filed all Federal, state, local and
(in the Borrower’s opinion) foreign tax returns which are required to be filed
and has paid or caused to be paid or provided adequate reserves for the payment
of all taxes shown to be due and payable on such returns or (except to the
extent being contested in good faith and by appropriate proceedings and for the
payment of which adequate reserves have been provided in accordance with
generally accepted accounting principles) on any assessment received by the
Borrower, to the extent that such taxes have become due and payable, except such
returns or taxes as to which the failure to file or pay, as the case may be,
could not be reasonably expected to materially and adversely affect the assets,
operations or financial condition, of the Borrower;

 

(l) the Borrower is not:

 

(i) to the best of its knowledge, in default under any indenture, mortgage,
lease or credit agreement or under any other agreement or instrument of a
material nature to which the Borrower is now a party or by which it is bound,
and no event has occurred and is continuing which, under the provisions of any
such indenture, mortgage, credit agreement or other material agreement or
instrument, with the lapse of time or the giving of notice, or both, would
constitute a default thereunder (it being understood that maintenance issues
concerning leased or mortgaged aircraft that create technical defaults in
relation to which no action has been taken by the relevant lessor or mortgagor
are not, for the purposes of this representation, “defaults”); or

 

(ii) in violation of any law, order, injunction, decree, rule or regulation
applicable to the Borrower of any court or administrative body, which default or
violation would reasonably be expected to materially and adversely affect the
operations or financial condition of the Borrower or the Borrower’s ability to
execute, deliver and perform its obligations under the Operative Documents;

 

(m) (i) no material liability to the Pension Benefit Guaranty Corporation (other
than liability for premiums) which would reasonably be expected to have a
Material Adverse Effect has been incurred by the Borrower with respect to any
Plan;

 

(ii) there has been no event or condition which presents a material risk of
termination of any Plan by the Pension Benefit Guaranty Corporation which would
reasonably be expected to have a Material Adverse Effect;

 

(iii) no accumulated funding deficiency (as defined in Section 302 of ERISA and
Section 412 of the Code), whether or not waived, exists with respect to any Plan
which would reasonably be expected to have a Material Adverse Effect; and

 

(iv) no amount of “withdrawal liability,” as that term is used in Section 4201
of ERISA, which would reasonably be expected to have a Material Adverse Effect
has been or is expected to be incurred by the Borrower nor has the Borrower or

 

25



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

any affiliate of the Borrower been notified by any multi-employer plan (within
the meaning of Section 3(37)(A) of ERISA) that such multi-employer plan is in
reorganization or insolvency within the meaning of Section 4241 or Section 4245
of ERISA or that such multi-employer plan intends to terminate or has been
terminated under Section 4041A of ERISA where such reorganization, insolvency or
termination which would reasonably be expected to have a Material Adverse Effect
(for purposes of this subclause (m), the term “affiliate” shall mean any
corporation or person which is a member of the same controlled group of
corporations (within the meaning of Section 414(b) of the Code) as the Borrower
or is under common control (within the meaning of Section 414(c) of the Code)
with the Borrower);

 

(n) the Borrower is not an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940 and the Borrower is not a
“holding company” as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 1935;

 

(o) none of the information relating to any Aircraft, its price and/or any
Delivery Date furnished by or on behalf of the Borrower to the Security Agent or
any Loan Participant in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading;

 

(p) no part of the proceeds of any Drawing hereunder will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board of Governors of the Federal Reserve, including
Regulations U and X;

 

(q) the Security Agent has, or will have upon the filing of a UCC-1 in Alaska, a
duly perfected first priority security interest in the Boeing Purchase Agreement
and, from the date of any Engine Warranty Substitution, the CFM Purchase
Agreement (subject to Permitted Liens);

 

(r) the Mortgage Estate is free and clear of all Liens (except Liens
contemplated by the Mortgage and Permitted Liens);

 

(s) (i) there are no pre-delivery deposit payments or other advances with
respect to any Aircraft other than the Advances listed on Schedule III
(including, for the avoidance of doubt, the Engine Substitution Contribution);

 

(ii) the Borrower has paid in full all Advances which have become due and owing
with respect to any Aircraft (including, without limitation, the Advances due
and payable upon the execution of the Boeing Purchase Agreement) and has not
received, directly or indirectly, any refund or credit from the Manufacturer
with respect to any portion thereof;

 

26



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

(iii) Schedule III sets forth in full and accurate detail, with respect to each
Aircraft:

 

(1) the aggregate amount of Advances made by the Borrower prior to the date
hereof (net of any and all refunds and credits received from the Manufacturer
prior to the date hereof) with respect to such Aircraft;

 

(2) the scheduled dates and amounts of each Advance due with respect to such
Aircraft after the date hereof; and

 

(3) the scheduled delivery date for such Aircraft;

 

(iv) assuming that each Aircraft is delivered on its Delivery Date in the
condition required by the terms of the Boeing Purchase Agreement, each of the
Aircraft shall be in such condition as is necessary to be certified by the
Federal Aviation Administration as to type and airworthiness and to meet the
requirements necessary to obtain an airworthiness certificate under the Federal
Aviation Act; and

 

(v) [***]*

 

(t) the Borrower has no financings with either the Manufacturer or the Engine
Manufacturer which contain an event of default triggered by the failure of the
Borrower to meet financial performance standards; and

 

(u) the value of the Security Agent’s Lien over the Purchase Agreements and its
other rights in relation to the Purchase Agreements under the Operative
Documents (with Purchase Agreements for the purpose of this Section 7(u) only to
include all Excluded Provisions) is not adversely affected by the omission of
the Excluded Provisions from the Purchase Agreements for the purposes of the
Operative Documents, such that, the Security Agent would receive a higher price
than the [***]* Price (as defined in the Consent and Agreement) were it not for
the Security Agent’s rights over the Purchase Agreements excluding the Excluded
Provisions, provided however, that the parties acknowledge that the Engine
Substitution will affect the value of the Security Agent’s Lien, and that the
representation in this Section 7(u) does not apply in relation to any Engine
Substitution.

 

Section 8. Indemnities.

 

8.1 [***]*

 

8.2 Withholding Taxes.

 

(a) Except as provided in this Section 8.2, the Borrower shall have no liability
to any Holder in the event any withholding Tax is imposed on payments made to
holders of the Loan Certificate(s).

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

27



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

(b) [***]*

 

8.3 Interest. The Borrower will pay to each Indemnitee on demand, to the extent
permitted by applicable law, interest on any amount of indemnity not paid when
due pursuant to this Section 8 until the same shall be paid, at the Past Due
Rate.

 

Section 9. Covenants of the Borrower. The Borrower hereby covenants for the
benefit of all Loan Participants, as follows:

 

(a) Borrower Merger. For so long as the Mortgage remains in force, the Borrower
shall not enter into any merger or consolidation, or sell, transfer, lease or
convey all or a substantial part of its assets, unless, only in the case of such
merger or consolidation:

 

(i) no Default or Event of Default shall have occurred and be continuing or
would result therefrom;

 

(ii) the Borrower is the surviving corporation or, if otherwise, such other
Person or continuing corporation (herein called “Successor Corporation”) shall
be a corporation incorporated under the laws of a state of the United States,
shall be a U.S. Air Carrier, and after giving effect to such merger,
consolidation, sale, transfer, lease or conveyance, the net worth of the
Successor Corporation is not less than the greater of (1) the lesser of
Borrower’s tangible net worth immediately before the Merger and Borrower’s
tangible net worth on December 31, 2004 and (2) 75% of Borrower’s tangible net
worth immediately before the Merger;

 

(iii) in the case of a Successor Corporation, such Successor Corporation shall:

 

(1) execute, prior to or contemporaneously with the consummation of such
transaction, such agreements, if any, as are in the reasonable opinion of the
Security Agent necessary or advisable to evidence the assumption by the
Successor Corporation of liability for all of the obligations of the Borrower
under the Mortgage and the other Operative Documents;

 

(2) make such recordings and filings, and take such other action with respect to
the Operative Documents, as shall be necessary or advisable in the reasonable
opinion of the Loan Participants to protect their security interest in the
Aircraft and obtain all consents of Manufacturers to the extent necessary; and

 

(3) cause to be delivered to the Security Agent and the Loan Participants such
legal opinions (which may be from in-house counsel) as any of

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

28



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

them may reasonably request in connection with the matters specified in the
preceding clauses (1) and (2).

 

Upon any consolidation or merger in accordance with this Section 9(a), the
Successor Corporation shall succeed to, and be substituted for, and may exercise
every right and power of, the Borrower under this Agreement with the same effect
as if such Successor Corporation had been named as the Borrower herein.

 

(b) U.S. Air Carrier. The Borrower covenants and agrees that at all times it
will be U.S. Air Carrier.

 

(c) Purchase Agreements. The Borrower shall:

 

(i) duly perform all of its obligations under each of the Purchase Agreements
and take all actions necessary to keep the Purchase Agreements in full force and
effect;

 

(ii) immediately notify the Security Agent of any material default (whether by
the Borrower or the Manufacturer or the Engine Manufacturer) under or
cancellation, termination or rescission or purported cancellation, termination
or rescission of either Purchase Agreement of which it has notice specifying in
reasonable detail the nature of such default, cancellation, rescission or
termination;

 

(iii) not, without the Security Agent’s prior written consent, in any way
modify, cancel, terminate or amend either Purchase Agreement in respect of the
Aircraft against which Drawings are made (other than executing change notices as
provided in Section 9(h) below), except as expressly permitted by the Mortgage
or this Agreement;

 

(iv) notify the Security Agent of each Aircraft’s manufacturer’s serial number
not less than six (6) months before the scheduled delivery date of that
Aircraft, and notify the Security Agent of each Aircraft’s Engines’
manufacturer’s serial numbers no later than (A) thirty (30) days before the
scheduled delivery date of that Aircraft; or (B) within five (5) Business Days
of being advised of the Engines’ manufacturer’s serial numbers if the Borrower
has not been informed of such serial numbers thirty (30) or more days prior to
the scheduled delivery date of that Aircraft;

 

(v) not accept delivery of any Aircraft from the Manufacturer before either
(A) repaying to the Loan Participants all amounts owing in respect of the
Drawings relating to that Aircraft, or [***]* and

 

(vi) not effect an Engine Warranty Substitution unless: (A) the Engine Warranty
Substitution shall in no way reduce the rights of, increase the obligations of,
or

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions

 

29



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

increase risk to the Loan Participants under the Operative Documents, (B) the
Security Agent shall have first received the Engine Consent and Agreement, duly
authorized, executed and delivered by the parties thereto, provided that, if any
amendment is required to be made to the form of the Engine Consent and Agreement
annexed in Exhibit D, the Loan Participants’ unanimous consent shall be
obtained, (C) the Security Agent shall have received a copy of the CFM Purchase
Agreement certified by the Secretary or an Assistant Secretary of the Borrower
as being a true and accurate copy of the same, provided that such copy may be
redacted and shall not include any pricing information thereon or any provisions
thereof not assigned, and also provided that, receipt of such document shall be
strictly subject to Section 13, (D) the Security Agent (with sufficient copies
for each Loan Participant) shall have received opinions addressed to such Loan
Participant and the Security Agent from the Borrower in relation to the Engine
Substitution in form and substance reasonably satisfactory to the addressees
thereof, and (E) if necessary, a Uniform Commercial Code financing statement
shall have been filed to perfect the Security Agent’s interest in the CFM
Purchase Agreement.

 

(d) Further Assurances. The Borrower covenants and agrees with each party hereto
as follows:

 

(i) The Borrower will cause to be done, executed, acknowledged and delivered all
and every such further acts, conveyances and assurances as any Holder shall
reasonably require for accomplishing the purposes of this Agreement and the
other Operative Documents; provided that any instrument or other document so
executed by the Borrower will not expand any obligations or limit any rights of
the Borrower in respect of the transactions contemplated by any Operative
Documents.

 

(ii) The Borrower, at its expense, will take all actions (including the filing
of financing statements under the Uniform Commercial Code in all applicable
jurisdictions) to (A) cause the lien of the Mortgage to at all times be and
remain a perfected Lien, and (B) establish the priority of the Mortgage with
respect to the Mortgage Estate.

 

(iii) The Borrower shall pay all reasonable costs and expenses (including costs
and disbursements of counsel) incurred by the Security Agent and the Holders
after the date hereof in connection with (A) any supplements or amendments of
the Operative Documents (including, without limitation, any related recording
costs) (other than any supplement or amendment associated with the syndication
or transfer of the Loan Certificates or the sale of participation interests
therein), (B) any Default and any enforcement or collection proceedings
resulting therefrom or in connection with the negotiation of any restructuring
or “work-out” (whether or not consummated), (C) the enforcement of this
Section 9, or (D) the registration of an Aircraft Mortgage or a breach of
Section 9(c)(iv).

 

(e) Conduct of Business, Maintenance of Existence. The Borrower shall and shall
cause its subsidiaries to (i) continue to engage in business of the same general
type as conducted by the Borrower and its subsidiaries on the date hereof and
(ii) except as expressly permitted by Section 9(a), preserve, renew and keep in
full force and effect its respective

 

30



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

corporate existence and take all reasonable action to maintain all rights,
privileges and franchises necessary or desirable in the normal conduct of
business of the Borrower and any of its subsidiaries; provided that the Borrower
shall not be required to maintain, and shall not be required to cause any of its
subsidiaries to maintain, any such rights, privileges or franchises, if the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect; comply with all contractual obligations and requirements of law,
except to the extent that failure to comply therewith could not reasonably be
expected to result in a Material Adverse Effect; and comply with the provisions
of their respective certificates of incorporation, by-laws and other
organizational documents.

 

(f) Maintenance of Property; Insurance. The Borrower shall, and shall cause its
subsidiaries to, keep all property useful and necessary in the respective
businesses of the Borrower and its subsidiaries in good working order and
condition, normal wear and tear excepted; maintain with financially sound and
reputable insurance companies insurance on all property material to the business
of the Borrower and its subsidiaries in at least such amounts and against at
least such risks (but including in any event public liability and product
liability) as are usually insured against in the same general area by companies
engaged in the same or a similar business; and furnish to any Holder, upon
written request, information in reasonable detail as to the insurance carried,
together with copies of certificates of insurance and other evidence of such
insurance, if any.

 

(g) Inspection of Property; Books and Records; Discussions. The Borrower shall,
and shall cause its subsidiaries to, keep proper books of records and account in
which full, complete and correct entries in conformity with GAAP and all
Requirements of Law shall be made of all dealings and transactions in relation
to the Borrower’s and its subsidiaries’ respective business and activities; and
permit representatives of any Holder to visit and inspect any of the Borrower’s
properties and examine and, to the extent reasonable, make abstracts from any of
the Borrower’s non-confidential books and records and to discuss the business,
operations, properties and financial and other condition of the Borrower and its
subsidiaries with officers and employees of the Borrower, in each case at any
reasonable time during normal business hours, upon reasonable notice to a
responsible officer of the Borrower, and as often as may reasonably be desired
at reasonable intervals, provided that non-disclosure agreements are executed or
no non-public information is divulged other than to employees or advisers of the
Holder who agree to hold the information confidential or regulatory agencies
which oversee the Holder, it being understood that the Borrower is the principal
subsidiary of a publicly traded company.

 

(h) Increase in [***]* Price. The Borrower shall not amend the detail
specification for an Aircraft that would increase the [***]* Price by more than
[***]*, unless the Borrower shall pay to the Manufacturer within 60 days of
entering into such agreement the aggregate amount by which the increased [***]*
Price exceeds [***]*.

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions

 

31



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

Section 10. Notices. All notices, demands, instructions and other communications
required or permitted to be given to or made upon any party hereto shall be in
writing and shall be personally delivered or sent by registered or certified
mail, postage prepaid, or by facsimile, or by prepaid courier service, and shall
be effective upon receipt.

 

Unless otherwise specified in a notice sent or delivered in accordance with the
foregoing provisions of this Section 10, notices, demands, instructions and
other communications in writing shall be given to or made upon the respective
parties hereto at their respective addresses (or to their respective telex
address or facsimile numbers) as follows: (a) if to the Borrower or the Security
Agent, to the addresses set forth in Section 7.6 of the Mortgage, (b) if to a
Loan Participant, to the address set forth on Schedule I, or (c) if to any
subsequent Holder, addressed to such Holder at its address set forth in the
Certificate Register maintained pursuant to the Mortgage.

 

Section 11. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.

 

11.1 This Agreement shall in all respects be governed by, and construed in
accordance with, the law of the State of New York.

 

11.2 Each party hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement against another party or its properties in the courts
of any jurisdiction.

 

11.3 Each party hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in Section 11.2.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

11.4 Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

11.5 EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED

 

32



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Section 12. Invoices and Payment of Expenses. Each of the Security Agent and the
Loan Participants shall promptly submit to the Borrower for its prompt approval
copies of invoices of the Transaction Expenses (as defined below) as they are
received. The Borrower agrees to pay Transaction Expenses promptly upon receipt
of invoices of such Transaction Expenses. For the purposes hereof, “Transaction
Expenses” means:

 

(a) with respect to the preparation, negotiation, execution and delivery of this
Agreement and the payment or anticipated payment of each Advance on each
Borrowing Date, the reasonable fees, expenses and disbursements of Vedder,
Price, Kaufman & Kammholz, P.C., special counsel to the Loan Participants;

 

(b) all fees, taxes (including license, documentary, stamp, excise and property
taxes) and other charges payable in connection with the recording or filing of
instruments and financing statements; and

 

(c) each Loan Participant’s reasonable out-of-pocket costs and expenses relating
to the negotiation and closing of this transaction.

 

Section 13. Confidentiality. Each of the Loan Participants and the Security
Agent covenants and agrees to keep confidential, and not to disclose to any
third parties, the Operative Documents and all non-public information received
by it from the Borrower pursuant to the Operative Documents, provided that such
information may be made available:

 

(a) to prospective and permitted transferees of a Loan Participant’s Loan
Certificates or the Security Agent’s respective interest in the Mortgage Estate,
who agree to hold such information confidential on the terms provided herein;

 

(b) to any Holder’s counsel or independent certified public accountants,
independent insurance advisors or other agents who agree to hold such
information confidential;

 

(c) as may be required by applicable law or by any statute, court or
administrative order or decree or governmental ruling or regulation (or, in the
case of any Holder, to any bank examiner or other regulatory personnel); or

 

(d) as may be necessary for purposes of enforcement of any Operative Document.

 

33



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

Section 14. Miscellaneous.

 

14.1 The representations, warranties, indemnities and agreements of the Borrower
provided for in this Agreement and each party’s obligations under any and all
thereof, shall survive the expiration or other termination of this Agreement or
any other Operative Document, except as expressly provided herein or therein.

 

14.2 This Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute but one and the same
instrument. Neither this Agreement nor any of the terms hereof may be
terminated, amended, supplemented, waived or modified, except by an instrument
in writing signed by the party or parties thereto.

 

14.3 (a) This Agreement shall be binding upon and shall inure to the benefit of,
and shall be enforceable by, the parties hereto and their respective successors
and permitted assigns including each successive holder of any Loan
Certificate(s) issued and delivered pursuant to this Agreement or the Mortgage
whether or not an express assignment to any such holder of rights under the
Agreement has been made.

 

(b) The Borrower may not assign any of its rights or obligations under this
Agreement or the other Operative Documents except to the extent expressly
provided thereby.

 

(i) Each Loan Participant may assign its Loan Certificate, in whole or in part,
as provided in Section 5.7, which assignment shall be effected pursuant to an
agreement substantially in the form of Exhibit B.

 

(ii) In addition, a Loan Participant may assign, in whole or in part (provided
that each full or partial assignment shall be no less than [***]* and the result
of any transfer does not increase the total number of Holders beyond [***]*),
its Commitment in respect of any Advance to any other financial institution (so
long as Borrower has no obligations under Sections 5.12 or 8 that result from
such transfer that are higher than the obligations that would be payable to the
transferor) having a net worth which demonstrates that such financial
institution is capable of meeting its funding obligation in respect of the
assigned Commitment, which assignment shall be effected pursuant to an agreement
substantially in the form of Exhibit B hereto, appropriately modified to relate
to the assignment of a Commitment.

 

(iii) Effective upon the assignment of any Commitment, the assigning Loan
Participant shall be relieved of its obligations in respect of such Commitment
to the extent the assignee thereof shall have become obligated in respect
thereof.

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions

 

34



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

(iv) Notwithstanding the above, a Holder may not transfer any Loan Certificate
or interest therein in violation of the Securities Act or applicable foreign or
state securities laws.

 

(v) No Loan Participant shall have any obligation or duty to the Borrower, or to
other Persons with respect to the transactions contemplated hereby except those
obligations or duties of such Loan Participant expressly set forth in this
Agreement and the other Operative Documents and no Loan Participant shall be
liable for performance by any other party hereto of such other party’s
obligations or duties hereunder. Without limitation of the generality of the
foregoing, under no circumstances whatsoever shall any Loan Participant be
liable to the Borrower for any action or inaction on the part of the Security
Agent in connection with the transactions contemplated herein, whether or not
such action or inaction is caused by willful misconduct or gross negligence of
the Security Agent.

 

*     *     *

 

35



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

ALASKA AIRLINES, INC., Borrower By:  

[***]

Name:

 

[***]

Title:

 

[***]

HSH NORDBANK AG NEW YORK BRANCH, Security Agent By:  

[***]

Name:

 

[***]

Title:

 

[***]

By:  

[***]

Name:

 

[***]

Title:

 

[***]

LOAN PARTICIPANTS: HSH NORDBANK AG NEW YORK BRANCH By:  

[***]

Name:

 

[***]

Title:

 

[***]

By:  

[***]

Name:

 

[***]

Title:

 

[***]

 

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

36



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

NORDDEUTSCHE LANDESBANK GIROZENTRALE By:  

[***]

Name:

 

[***]

Title:

 

[***]

By:  

[***]

Name:

 

[***]

Title:

 

[***]

DEKABANK DEUTSCHE GIROZENTRALE By:  

[***]

Name:

 

[***]

Title:

 

[***]

By:  

[***]

Name:

 

[***]

Title:

 

[***]

 

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

37



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

SCHEDULE I

 

NOTICE & ACCOUNT INFORMATION

 

Loan Participants

 

HSH Nordbank AG New York Branch

230 Park Avenue

New York, NY 10169-0005

[***]*

 

Account Details:

[***]*

 

Norddeutsche Landesbank Girozentrale

Aircraft Finance Department

Friedrichswall 10

31059 Hannover

Germany [***]*

 

Account Details:

[***]*

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions

 

SCHEDULE

Page 1



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

DekaBank Deutsche Girozentrale

For documentary matters:

Taunusanlage 10

60329 Frankfurt

[***]*

 

Account Details:

[***]*

 

Security Agent

 

HSH Nordbank AG New York Branch

230 Park Avenue

New York, NY 10169-0005

[***]*

 

Account Details:

[***]*

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions

 

SCHEDULE I

Page 2



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

SCHEDULE II

 

PARTICIPATIONS*

 

Loan Participant

--------------------------------------------------------------------------------

  

Participation Percentage

--------------------------------------------------------------------------------

   Maximum Commitment


--------------------------------------------------------------------------------

HSH Nordbank AG New York Branch

  

[***]*

   [***]*

Norddeutsche Landesbank Girozentrale

  

[***]*

   [***]*

DekaBank Deutsche Girozentrale

  

[***]*

   [***]*

Facility Amount

        US$172,000,000

 

[***]*

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions

 

SCHEDULE II

Page 1



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

SCHEDULE III

 

ADVANCES*

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions

 

SCHEDULE III

Page 1



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

EXHIBIT A

 

FUNDING NOTICE [HSH/AS B737-800]

 

                    , 20    

 

HSH Nordbank AG New York Branch

[                                         ]

[                                         ]

Attention: [                     ]

Fax: [                                ]

 

  Re: Predelivery Deposit Payment Financing for Alaska Airlines, Inc.

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Credit Agreement [HSH/AS B737-800]
dated as of October 19, 2005 (the “Credit Agreement”; capitalized terms used
herein without definition shall have the definitions set forth in the Credit
Agreement) entered into among Alaska Airlines, Inc., as borrower (the
“Borrower”), the institutions listed on Schedule I thereto, as senior loan
participants (the “Loan Participants”) and HSH Nordbank AG New York Branch, as
security agent (the “Security Agent”).

 

1. Pursuant to Section 2.2(a) of the Credit Agreement, Borrower hereby requests
a Drawing in accordance with the following parameters:

 

  (1) Aircraft MSN:                     

 

  (2) Borrowing/Effective Date:                     

 

  (3) Advance Payment Base Price (“ABP”): $                    

 

  (4) Additional payment for engines made by Borrower: [***]*

 

  (5) Advance Amount: US$                    ;         % of ABP.

 

2. Please distribute the proceeds of the Drawing as follows: [Insert payment
instructions]

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions

 

EXHIBIT A

Page 1



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

3. Borrower hereby confirms that the representations and warranties of the
Borrower in Section 7 of the Credit Agreement are true and accurate on the date
hereof as though made on the date hereof except to the extent that such
representations and warranties relate solely to an earlier date (in which case
such representations and warranties were true and accurate on and as of such
earlier date).

 

4. In consideration of the Loan Participants making their funds available on the
Borrowing Date specified in this Funding Notice, in the event that the Drawing
does not take place on the Borrowing Date specified in this Funding Notice or in
the event the Drawing takes place on any Delayed Borrowing Date, the Borrower
shall compensate the Loan Participants for their net loss on such funds,
including any LIBO Rate Break Amounts, by paying the Loan Participants interest
on the aggregate amount thereof (calculated on the basis of a 360-day year and
actual days elapsed) at a rate equal to the Loan Participants’ cost of funds for
the period from and including the Borrowing Date specified in this Funding
Notice to but excluding the earlier of (x) the Business Day on which the
Borrowing Date shall actually occur, (y) the Business Day on which the Borrower
shall notify the Loan Participants that the Borrowing will not occur prior to
the Delayed Borrowing Date (if such notice is given prior to 10:00 a.m. (New
York time) or if later, until the Business Day subsequent to such notice date),
or (z) the Delayed Borrowing Date.

 

For the purposes of the first Drawing under this Funding Notice, the Credit
Agreement shall be treated as executed and delivered even if it is yet to be
executed and delivered.

 

The terms and provisions of this Funding Notice shall be binding upon and inure
to the benefit of the Loan Participants and the Borrower and their successors
and assigns.

 

This Funding Notice shall be governed by the internal laws of the State of New
York.

 

Very truly yours,

ALASKA AIRLINES, INC.

By:

   

Name:

   

Title:

   

 

EXHIBIT A

Page 2



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

EXHIBIT B

 

ASSIGNMENT AGREEMENT

 

ASSIGNMENT AGREEMENT [HSH/AS B737-800] dated as of                     ,
         between                                                       (the
“Assignee”) and                                                       (the
“Assignor”).

 

RECITALS

 

WHEREAS, the Assignor is the holder of the Loan Certificate No.          dated
as of                     ,          (the “Assignor’s Loan Certificate”) issued
under the Credit Agreement [HSH/AS B737-800], dated as of October 19, 2005 (the
“Credit Agreement”) between Alaska Airlines, Inc. (“Alaska”), the Loan
Participants party thereto and HSH Nordbank AG New York Branch, as Security
Agent (the “Security Agent”);

 

WHEREAS, the Assignor proposes to assign to the Assignee $                    
of the $                     Assignor’s Loan Certificate and a pro rata portion
of all of the rights and obligations of the Assignor under the Credit Agreement
and the other Operative Documents (as defined below) in respect thereof, on the
terms and subject to the conditions set forth herein, and the Assignee proposes
to accept the assignment of such rights and obligations from the Assignor on
such terms and subject to such conditions;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

 

Section 1. Definitions. Unless otherwise defined herein, terms defined in the
Credit Agreement are used herein as therein defined.

 

Section 2. Assignment.

 

(a) On                     ,          (the “Effective Date”), and on the terms
and subject to the conditions set forth herein, the Assignor will sell, assign
and transfer to the Assignee, without recourse to or representation, express or
implied, by the Assignor (except as expressly set forth in Section 5 hereof), a
$                     portion of the Assignor’s Loan Certificate and a pro rata
portion of the rights and obligations of the Assignor under the Credit Agreement
and the other Operative Documents in respect thereof (but not with respect to
any indemnity or other claim, interest thereon at the Past Due Rate and breakage
amounts, if any, accrued and unpaid as of the Effective Date or thereafter
payable to the Assignor in respect of the period prior to the Effective Date),
and the Assignee shall accept such assignment from the Assignor and assume all
of the obligations of the Assignor accruing from and after the Effective Date
under the Credit Agreement and the other Operative Documents relating to the
Assignor’s Loan Certificate on such terms and subject to such conditions.

 

(b) Upon the satisfaction of the conditions set forth in Section 4, (A) the
Assignee shall, on the Effective Date, succeed to the rights and be obligated to
perform the obligations of a Loan Participant and Holder under the Credit
Agreement and the other Operative Documents, and (B) the Assignor shall be
released from its obligations under the Credit

 

EXHIBIT B

Page 1



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

Agreement and the other Operative Documents accrued from and after the Effective
Date, in each case to the extent such obligations have been assumed by the
Assignee.

 

Section 3. Payments. As consideration for the sale, assignment and transfer
contemplated in Section 2 hereof, the Assignee shall pay to the Assignor, on the
Effective Date, in lawful currency of the United States and in immediately
available funds, to the account specified below its signature on the signature
pages hereof, an amount equal to $                    .

 

Section 4. Conditions. This Assignment Agreement shall be effective upon the due
execution and delivery of this Assignment Agreement by the Assignor and the
Assignee and the effectiveness of the assignment contemplated by Section 2
hereof is subject to:

 

(a) the receipt by the Assignor of the payment provided for in Section 3 [and
the receipt by the Assignee of a front end fee in the amount of $            ]
and

 

(b) the delivery to the Security Agent of the Assignor’s Loan Certificate, duly
endorsed for [partial] transfer to the Assignee, together with a request in the
form attached hereto as Exhibit A that a new Loan Certificate be issued to the
Assignee and Assignor.

 

Section 5. Representations and Warranties of the Assignor. The Assignor
represents and warrants as follows:

 

(a) the Assignor has full power and authority, and has taken all action
necessary to execute and deliver this Assignment Agreement and any other
documents required or permitted to be executed or delivered by it in connection
with this Assignment Agreement and to fulfill its obligations under, and to
consummate the transactions contemplated by, this Assignment Agreement, and no
governmental authorizations or other authorizations are required in connection
therewith;

 

(b) the Assignor’s interest in the Assignor’s Loan Certificate is free and clear
of any and all Liens created by or through the Assignor;

 

(c) this Assignment Agreement constitutes the legal, valid and binding
obligation of the Assignor, enforceable against the Assignor in accordance with
its terms; and

 

(d) the Assignor has received no written notice of any Default having occurred
and continuing on the date of execution hereof.

 

Section 6. Representations and Warranties of the Assignee. The Assignee hereby
represents and warrants to the Assignor and Borrower that:

 

(a) the Assignee has full power and authority, and has taken all action
necessary to execute and deliver this Assignment Agreement and any and all other
documents required or permitted to be executed or delivered by it in connection
with this Assignment Agreement and to fulfill its obligations under, and to
consummate the transactions contemplated by, this Assignment Agreement, and no
governmental authorizations or other authorizations are required in connection
therewith;

 

EXHIBIT B

Page 2



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

(b) this Assignment Agreement constitutes the legal, valid and binding
obligation of the Assignee, enforceable against the Assignee in accordance with
its terms; and

 

(c) the Assignee has fully reviewed the terms of the Operative Documents and has
independently and without reliance upon the Assignor and based on such
information as the Assignee has deemed appropriate, made its own credit analysis
and decision to enter into this Assignment Agreement.

 

Section 7. Further Assurances. The Assignor and the Assignee hereby agree to
execute and deliver such other instruments, and take such other action, as
either party may reasonably request in connection with the transactions
contemplated by this Assignment Agreement.

 

Section 8. Governing Law. This Assignment Agreement shall be governed by, and
construed in accordance with, the law of the State of New York.

 

Section 9. Notices. All communications between the parties or notices in
connection herewith shall be in writing, hand-delivered or sent by ordinary mail
or facsimile, addressed as set forth on the signature pages hereof. All such
communications and notices shall be effective upon receipt.

 

Section 10. Binding Effect. This Assignment Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

Section 11. Integration of Terms. This Assignment Agreement contains the entire
agreement between the parties relating to the subject matter hereof and
supersedes all oral statements and other writings with respect to the subject
matter hereof.

 

Section 12. Counterparts. This Assignment Agreement may be executed in one or
more counterparts, each of which shall be an original but all of which, taken
together, shall constitute one and the same instrument.

 

EXHIBIT B

Page 3



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

IN WITNESS WHEREOF, the parties have caused this Assignment Agreement to be
executed and delivered by their duly authorized officers as of the date first
above written.

 

[ASSIGNEE]

By:

   

Name:

   

Title:

   

Address for Notices:

Wire Instructions:

[ASSIGNOR]

By:

   

Name:

   

Title:

   

Address for Notices:

Wire Instructions:

 

EXHIBIT B

Page 4



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

EXHIBIT A TO ASSIGNMENT AGREEMENT

 

REQUEST FOR LOAN CERTIFICATE AND REGISTRATION

 

                    ,             

 

To: HSH Nordbank AG New York Branch,

  as Security Agent

 

Ladies and Gentlemen:

 

We refer to the assignment by                                         
                     (the “Assignor”), of certain of its rights and obligations
with respect to Loan Certificate No.              in the principal amount of
$             (the “Assignor’s Loan Certificate”) to
                                                      (the “Assignee”), pursuant
to an Assignment Agreement [HSH/AS B737-800] dated as of                     ,
             between the Assignor and the Assignee. Capitalized terms not
otherwise defined herein shall have the meanings assigned thereto in such
Assignment Agreement. The Assignor hereby delivers the Assignor’s Loan
Certificate to HSH Nordbank AG New York Branch, in its capacity as Security
Agent. The Assignor requests Alaska Airlines, Inc. to issue to (i) the Assignee
a new Loan Certificate (the “New Loan Certificate”) in the principal amount of
$             and (ii) to the Assignor a new Loan Certificate (the “Assignor’s
New Loan Certificate”) in the principal amount of $            , each, with a
[Borrowing Date] issue date.

 

The Security Agent is hereby instructed to pay all interest on the portion of
the Assignor’s Loan Certificate being assigned hereunder accrued through the
date hereof directly to the Assignor on the date such interest is payable and
paid.

 

The Assignor requests the Security Agent to deliver the New Loan Certificate to
the Assignee at its address set forth below and to deliver the Assignor’s New
Loan Certificate to the undersigned.

 

Very truly yours,

[ASSIGNOR]

By:

   

Name:

   

Title:

   

 

EXHIBIT B

Page 5



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

 

Address for Notices:

Wire Instructions:

[ASSIGNEE]

By:

   

Name:

   

Title:

   

Address for Notices:

Wire Instructions:

Accepted and Agreed:

HSH NORDBANK AG NEW YORK

BRANCH, as Security Agent

By:

   

Name:

   

Title:

   

By:

   

Name:

   

Title:

   

 

EXHIBIT B

Page 6



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

 

EXHIBIT C

 

CONSENT AND AGREEMENT TO

MORTGAGE AND SECURITY AGREEMENT [HSH/AS B737-800]

 

THIS CONSENT AND AGREEMENT (“Consent”) entered into as of October         , 2005
is among Alaska Airlines, Inc. (“Alaska”), each Loan Participant identified on
the signature pages hereto (together with their successors and assigns, “Loan
Participants”), HSH Nordbank AG New York Branch, as Security Agent on behalf of
each Loan Participant (“Assignee”) and The Boeing Company (“Manufacturer”).

 

RECITALS

 

A. Alaska and Assignee have heretofore entered into that certain Credit
Agreement [HSH/AS B737-800] dated as of October 19, 2005 (“Credit Agreement”)
among Alaska, the Loan Participants and Assignee, pursuant to which the Loan
Participants have agreed to make certain funds available to Alaska in order to
enable Alaska to meet certain of its deposit and advance payment obligations
under the Boeing Purchase Agreement in respect of the Aircraft specified in the
Mortgage (those aircraft that Alaska has agreed to purchase which the Loan
Participants are funding are referred to hereinafter as the “Aircraft”).

 

B. Alaska and Assignee have entered into that certain Mortgage and Security
Agreement [HSH/AS B737-800] dated as of October 19, 2005 (“Mortgage”), pursuant
to which Alaska has granted to Assignee, on behalf of itself and the Loan
Participants, a security interest in all of Alaska’s right and interest in and
to the Boeing Purchase Agreement (for the avoidance of doubt excluding the
Excluded Provisions, and subject to the Engine Substitution) with respect to the
Aircraft to be delivered between June 2006 and April 2009, [***]* (the
“Aircraft”) and its rights and interests, if any, in and to any and all
equipment furnished by or on behalf of Alaska expressly designated to be placed
on any of the Aircraft (the “Buyer Furnished Equipment”) in order to secure
performance of Alaska under and in respect of the Operative Documents.

 

C. Alaska and Assignee wish to obtain Manufacturer’s consent to the Mortgage and
Manufacturer is willing to grant such consent, all subject to and upon the terms
and conditions provided herein.

 

NOW THEREFORE, in consideration of the mutual promises herein contained, the
parties agree as follows:

 

1. Definitions. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Mortgage.

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions

 

EXHIBIT C

Page 1



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

2. Consent of Manufacturer.

 

a. Manufacturer hereby acknowledges notice of the Mortgage and consents, subject
to the terms and conditions of this Consent, to the assignment to Assignee of
all of Alaska’s right and interest in and to the Boeing Purchase Agreement with
respect to the Aircraft pursuant to the Mortgage.

 

b. Manufacturer agrees that this Consent constitutes the consent of Manufacturer
as required by the Boeing Purchase Agreement.

 

c. Solely to the extent necessary to perfect Assignee’s security interest
therein (but without making any representation or warranty with respect thereto
or being subject to any liability whatsoever to the Assignee with respect to the
Buyer Furnished Equipment except as expressly provided in this Consent) and
subject to the terms and conditions of this Consent and the Boeing Purchase
Agreement, Manufacturer agrees to hold the Buyer Furnished Equipment on behalf
of Assignee.

 

3. Assignee’s Rights under the Mortgage.

 

a. Event of Default. Manufacturer acknowledges that, subject to the provisions
of Paragraph 4 hereof, upon and after notice to Manufacturer by Assignee that an
Event of Default under the Mortgage has occurred and is continuing and that
Assignee is exercising its rights and remedies under the Mortgage, Assignee
shall be entitled to make all demands, give all notices, take all actions and
exercise all rights of “Customer” under and subject to the Boeing Purchase
Agreement in respect of the Aircraft (and Alaska shall not be entitled to do so)
including, if Assignee purchases an Aircraft, the right to all product support
and warranties with respect thereto under the Boeing Purchase Agreement, to the
extent assigned under the Mortgage. Manufacturer acknowledges that such rights
of “Customer” include Assignee’s right to purchase the Aircraft and agrees that
in such event, the purchase price for an Aircraft shall be equal to the [***]*
Price (as defined below).

 

b. Cancellation of Boeing Purchase Agreement. Manufacturer agrees that (i) upon
deciding to cancel the Boeing Purchase Agreement with respect to the rights
related to any one or more of the Aircraft and / or (ii) a rejection of the
Boeing Purchase Agreement by Alaska in bankruptcy or otherwise:

 

(i) it shall give Assignee written notice of its intent to cancel the Boeing
Purchase Agreement; and

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions

 

EXHIBIT C

Page 2



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

 

(ii) the Assignee shall have the right, within [***]* Business Days of receipt
of such notice, subject to the provisions of Paragraph 4 of this Consent, to
give Manufacturer written notice of its irrevocable decision to assume all of
the obligations of “Customer” under the cancelled Boeing Purchase Agreement
insofar as it relates to any or all of the Aircraft by entering into a
substitute purchase agreement with Manufacturer, relating to such Aircraft on
terms and conditions substantially equivalent to those set out in the Boeing
Purchase Agreement, as modified pursuant to an assignment agreement in the form
of Annex 1 hereto.

 

If Assignee does so notify Manufacturer and enter into a substitute purchase
agreement, then, subject to the terms of Paragraph 7 of this Consent, Assignee
shall be entitled to make all demands, give all notices, take all actions and
exercise all rights of “Customer” under and subject to the substitute purchase
agreement and purchase the Aircraft for the [***]* Price (as defined below).

 

In such case, Assignee shall be entitled but not obliged to purchase from Alaska
all buyer furnished equipment related to the cancelled Aircraft under the Boeing
Purchase Agreement, in which Alaska has title or uncontested right to title on
the same terms as a purchase by Manufacturer under the Boeing Purchase
Agreement.

 

If no notice from Assignee is timely received, (i) Alaska and Assignee will be
deemed to have waived all rights thereto, but Assignee may exercise its
enforcement rights in and to the Aircraft under the Operative Documents, and
(ii) immediately prior to the sale of any Aircraft by the Manufacturer, the
Assignee shall release the Boeing Purchase Agreement to the extent relating to
such Aircraft from the Lien of the Mortgage; provided, the Assignee shall retain
its Lien to the extent necessary such that in connection with any such sale of
the Aircraft by the Manufacturer, the purchase price received by the
Manufacturer is to be distributed (A) first, to reimburse the Manufacturer for
all costs, expenses and damages incurred by the Manufacturer as a result of the
cancellation; (B) second, to the Manufacturer, for the payment of the final
installment of the [***]* Price for the Aircraft; and (C) third, the balance to
the Assignee for application and distribution in the manner set forth in the
Credit Agreement and the Mortgage for payments received during the existence of
an Event of Default.

 

In such case, Manufacturer shall be entitled but not obliged to purchase from
Assignee or Alaska, as applicable, all Buyer Furnished Equipment related to the
cancelled Aircraft under the Boeing Purchase Agreement, in which Assignee or
Alaska, as appropriate, has title or an uncontested right to title.

 

To the extent Assignee exercises its right to be treated as “Customer” with
respect to one or more Aircraft, Assignee shall be under no obligation to
exercise such right with respect to any other Aircraft.

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions

 

EXHIBIT C

Page 3



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

Notwithstanding any other provisions of this Consent, the Assignee’s obligations
to the Manufacturer following an assignment hereunder shall be limited to
complying with the terms of the Boeing Purchase Agreement, including, but not
limited to (A) payment of the [***]* Price; (B) provision of an insurance
certificate as required under Article 8.2.1 of the Aircraft General Terms
Agreement; (C) the disclaimer and release under Exhibit C of the Aircraft
General Terms Agreement; and (D) accepting delivery of the Aircraft.

 

c. Assignment. Manufacturer acknowledges that upon the occurrence of an Event of
Default under the Mortgage and notice thereof by the Assignee to Manufacturer,
subject to Section 4 hereof, the Assignee shall have the right to assign its
rights in and to the Mortgage and this Consent (including the right to purchase
Aircraft in accordance with Section 3 hereof), as a delivery assignment taking
effect at or about delivery of the relevant Aircraft, pursuant to an assignment
agreement in the form of Annex I hereto and any such permitted assignee shall be
entitled to exercise the Assignee’s rights thereunder and hereunder; provided,
that Assignee shall not assign without the Manufacturer’s prior written consent,
[***]*. If there is any further assignment hereunder, the assignee shall be
entitled to take delivery of the Aircraft including all assigned warranties by
payment of the unpaid portion of the [***]* Price (as defined below), as
assigned to the Assignee, but, unless otherwise agreed, without releasing the
Assignor from its obligations to purchase the Aircraft under the Boeing Purchase
Agreement. The Manufacturer further agrees that it will sell an appropriate
support package to any further permitted assignee purchasing one or more
Aircraft.

 

d. [***]*

 

4. Manufacturer’s [***]. At the time of exercise of its rights and remedies
under Section 3 of the Mortgage and/or the exercise of Assignee’s purchase right
under Section 3.a or 3.b hereof in respect of any Aircraft as a result of the
occurrence of an Event of Default under the Mortgage, Assignee shall notify
Manufacturer in writing.

 

[***]*

 

5. Alaska’s Waiver and Indemnity; No Release from Obligations.

 

a. Alaska hereby waives any rights which it may have pursuant to contract or law
or otherwise against Manufacturer arising out of, or resulting from, the
exercise by Assignee of its rights and remedies under the Mortgage or this
Consent and agrees to indemnify and hold harmless Manufacturer, its successors
and assigns, and their respective officers, directors and employees from and
against any and all claims, losses or liabilities (including reasonable
attorneys’ fees) resulting therefrom.

 

b. Alaska hereby agrees, expressly for the benefit of Manufacturer that
notwithstanding anything contained in the Mortgage to the contrary: (i) Alaska
shall at all times

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions

 

EXHIBIT C

Page 4



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

remain liable to Manufacturer under the Boeing Purchase Agreement to perform all
duties and obligations of the “Customer” thereunder in respect of the Aircraft
to the same extent as if the Mortgage and this Consent had not been executed,
and (ii) the exercise by Assignee of any rights assigned under the Mortgage
shall not release Alaska from any of its duties or obligations to Manufacturer
under the Boeing Purchase Agreement except to the extent that such exercise by
Assignee shall constitute performance of such duties or obligations.

 

6. Notices.

 

a. Alaska and Assignee agree, expressly for the benefit of Manufacturer, that
for all purposes of the Mortgage, Manufacturer shall not be deemed to have
knowledge of and need not recognize any event, condition, right, remedy or
dispute affecting the interests of Alaska or Assignee under the Mortgage unless
and until Manufacturer shall have received written notice thereof from Assignee
addressed to its Vice President-Contracts, Boeing Commercial Airplanes, if by
mail, at P.O. Box 3707, Mail Code 21-34, Seattle, Washington 98124 or to
(425) 237-1706 if by fax. In acting in accordance with the Boeing Purchase
Agreement and this Consent, Manufacturer may rely conclusively upon any such
notice.

 

b. Manufacturer shall be entitled to rely conclusively upon any notice or
instruction received by it from Assignee pursuant to the Mortgage or this
Consent, and Manufacturer shall have no obligation to inquire as to the accuracy
of such notice or instruction or as to the relative priority of rights of any
person asserting rights in and to the Boeing Purchase Agreement and the
Aircraft.

 

c. Except as provided in Paragraph 3 of this Consent, unless and until Assignee
shall have notified Manufacturer that it is exercising its rights and remedies
under the Mortgage, Alaska shall have all rights and obligations of “Customer”
under the Boeing Purchase Agreement and Manufacturer shall have no duty to
consult with or otherwise deal with Assignee concerning the Boeing Purchase
Agreement or the Aircraft.

 

d. Without limiting the generality of the foregoing, prior to the receipt of
Assignee’s written notice that it is exercising its remedies under the Mortgage,
as provided in Paragraph 3(a) hereof, Manufacturer shall have no obligation to
inquire as to whether Alaska has complied with the provisions of the Mortgage
and shall be entitled to rely upon any notice, consent, waiver or other action
taken by Alaska in connection with the Boeing Purchase Agreement.

 

e. Notice to Assignee hereunder shall be given by hand, first class, certified
or registered mail, by a recognized overnight courier service or by fax
(confirmed by mail or overnight courier) at 230 Park Avenue, New York, New York
10169-0005.

 

7. Rights Subject to the Boeing Purchase Agreement.

 

a. Assignee and each Loan Participant hereby agrees, expressly for the benefit
of Manufacturer, that, notwithstanding anything contained in the Mortgage to the
contrary (and without in any way releasing Alaska from any of its duties or
obligations under the Boeing Purchase Agreement), insofar as the provisions of
the Boeing Purchase Agreement relate to the Aircraft, in exercising any rights
under the Boeing Purchase Agreement, or in making any

 

EXHIBIT C

Page 5



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

claim with respect to the Aircraft or other things (including without limitation
data, Materials (as defined in the Boeing Purchase Agreement), training and
services) delivered or to be delivered pursuant to the Boeing Purchase
Agreement, the terms and conditions of the Boeing Purchase Agreement, including
without limitation, the DISCLAIMER AND RELEASE and EXCLUSION OF LIABILITIES in
Article 11 of Part 2 of Exhibit C of the Aircraft General Terms Agreement, shall
apply to and be binding upon Assignee to the same extent as if Assignee had been
the original “Customer” thereunder. Assignee and each Loan Participant further
agrees, expressly for the benefit of Manufacturer, that at any time and from
time to time upon the written request of Manufacturer, it shall promptly and
duly execute and deliver any and all such further assurances, instruments and
documents and take all such further action as Manufacturer may reasonably
request in order to obtain the full benefits of its agreements set forth in this
paragraph.

 

b. Except as otherwise expressly provided in this Consent, the execution and
delivery by Manufacturer of this Consent and the performance by Manufacturer of
its obligations hereunder shall not be regarded as having created or imposed
upon Manufacturer any increased or additional obligations or undertakings or any
increased or additional limitations to the rights and duties on its part than
are contained in the Boeing Purchase Agreement as a result of entering into this
Consent. Manufacturer shall not be required to divest itself of title to or
possession of the Aircraft or any other thing to be delivered under the Boeing
Purchase Agreement until delivery and transfer thereof and payment therefor, as
provided in the Boeing Purchase Agreement, or to take any action with respect to
the Boeing Purchase Agreement or the Aircraft in any manner inconsistent with
applicable law (including, without limitation, any bankruptcy or other court
order, ruling or finding).

 

8. Application of Deposits and Advance Payments. The parties hereto acknowledge
and agree that (i) in the event Assignee exercises its rights under the Mortgage
and purchases any Aircraft, the deposits and advance payments made under the
Boeing Purchase Agreement with respect to such Aircraft shall be applied toward
the purchase price of such Aircraft and (ii) in the event the Boeing Purchase
Agreement is cancelled with respect to any Aircraft, deposits, credits and
advanced payments made (or deemed made) under the Boeing Purchase Agreement with
respect to such Aircraft shall be dealt with in accordance with the terms of the
cancelled Boeing Purchase Agreement and applicable law.

 

9. Indemnification of Manufacturer by the Assignee. Assignee agrees to
indemnify, defend and hold harmless Manufacturer, its successors and assigns,
and their respective officers, directors and employees (collectively, the
“Indemnitees”) and each an “Indemnitee”) from and against any and all claims,
losses, obligations, damages, penalties, actions, judgments, suits, costs,
expenses and disbursements and liabilities of any kind whatsoever (including,
without limitation, the reasonable fees and disbursements of counsel for such
Indemnitees) which may be imposed on, incurred by, or asserted against such
Indemnitees in any manner resulting from or arising out of the exercise by
Assignee of its rights or remedies under the Mortgage or this Consent, if and
only if it is determined by the final judgment of a court of competent
jurisdiction that Assignee was not entitled to exercise such rights or remedies
or that such rights or remedies were exercised contrary to the provisions of
this Consent, the Mortgage or applicable law.

 

EXHIBIT C

Page 6



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

Notwithstanding the previous sentence, Assignee will not indemnify any
Indemnitee who has been determined by the final judgment of a court of competent
jurisdiction to have acted with gross negligence with regard to the matter for
which indemnification is sought, provided that to the extent that any indemnity
arises out of the terms of the Boeing Purchase Agreement, such indemnification
will be available in accordance with the terms of the Boeing Purchase Agreement.

 

If any Indemnitee hereunder has knowledge of any liability hereby indemnified
against, it shall give prompt written notice thereof to Assignee. Assignee shall
have the right to investigate, defend or compromise any claim for which
indemnification is sought and each Indemnitee hereunder shall cooperate with the
reasonable requests of Assignee with respect thereto.

 

10. Manufacturer’s Representations and Warranties. Manufacturer hereby
represents and warrants to Alaska, Assignee and each Loan Participant that:

 

a. Manufacturer is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware and is duly qualified to do
business as a foreign corporation in the State of Washington.

 

b. Manufacturer has all requisite corporate power and authority to execute,
deliver and perform its obligations under this Consent and the execution,
delivery and performance of this Consent have been duly authorized by all
necessary corporate action on the part of Manufacturer.

 

c. Each of the Boeing Purchase Agreement and this Consent has been duly executed
and delivered by Manufacturer and constitutes the legally valid and binding
obligation of Manufacturer, enforceable against Manufacturer in accordance with
its terms except as enforceability may be limited by applicable bankruptcy,
insolvency, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally and general principles of equity (regardless of
whether such enforceability is at issue in the proceeding in equity or at law).

 

d. Set forth on Schedule I hereto, with respect to each Aircraft, is (1) the
current Scheduled Delivery Date of such Aircraft, (2) the aggregate amount of
Advances received by the Manufacturer prior to the date hereof with respect to
such Aircraft, (3) the remaining scheduled dates and amounts of Advances with
respect to such Aircraft due after the date hereof and (4) the estimated
purchase price as of the currently Scheduled Delivery Date for such Aircraft.

 

e. In the event the Manufacturer releases Alaska from its obligations under the
Boeing Purchase Agreement to purchase an Aircraft prior to the expiration of the
applicable period in Section 3.b hereof, the Manufacturer shall pay to the
Assignee in full the Series of Drawings made by the Loan Participants with
respect to such Aircraft, together with all interest accrued and unpaid thereon
under the Loan Certificates (to a maximum of nine (9) months interest), and all
other amounts due and payable in respect of such Drawings under the Operative
Documents.

 

EXHIBIT C

Page 7



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

f. Manufacturer will not convey clear title to any of the Aircraft to Alaska
without confirmation from the Security Agent that all amounts due and owing from
Alaska to the Loan Participants with respect to such Aircraft have been paid in
full (or arrangements are in place to repay the Loan Participants simultaneously
with such conveyance), but may require Alaska to take delivery and convey title
subject to the Lien of the Assignee, provided that, the Manufacturer must first
furnish to the Assignee, at the same time as it is furnished to Alaska, a copy
of monthly correspondence providing forecast target delivery date information
relating to such Aircraft beginning six months prior to the delivery of the
Aircraft and further provided that a report is issued one month prior to the
Aircraft delivery month that includes notification of such Aircraft’s Engine
serial numbers and a specific target delivery date, and also provided that any
change to the specific target delivery date shall be provided by the
Manufacturer to the Assignee at the same time as such information is provided to
Alaska.

 

11. Manufacturer’s Covenants. Manufacturer hereby covenants to Alaska, Assignee
and each Loan Participant that:

 

a. Manufacturer will remain liable to observe and perform all the conditions and
obligations to be observed and performed by it under the Boeing Purchase
Agreement in accordance with the terms and conditions thereof and, subject to
the terms of the Boeing Purchase Agreement, the Mortgage and this Consent, all
of Manufacturer’s obligations under the Boeing Purchase Agreement will inure to
the benefit of Assignee as though Assignee were named “Customer” thereunder;

 

b. [***]*

 

c. Manufacturer will not assert any lien or claim against any Aircraft after
payment in full for that Aircraft under and in accordance with the Boeing
Purchase Agreement.

 

12. GOVERNING LAW. THIS CONSENT WILL BE INTERPRETED UNDER AND GOVERNED BY THE
LAWS OF THE STATE OF WASHINGTON, U.S.A., EXCEPT THAT WASHINGTON’S CHOICE OF LAW
RULES SHALL NOT BE INVOKED FOR THE PURPOSE OF APPLYING THE LAW OF ANOTHER
JURISDICTION.

 

13. Counterparts. This Consent may be executed by the parties in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute but one and the same
instrument.

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions

 

EXHIBIT C

Page 8



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be executed
by their respective officers or agents as of the date first above written.

 

ALASKA AIRLINES, INC.

By:

   

Name:

   

Title:

   

 

ASSIGNEE: HSH NORDBANK AG NEW YORK BRANCH, as Security Agent

By:

   

Name:

   

Title:

   

By:

   

Name:

   

Title:

   

 

MANUFACTURER: THE BOEING COMPANY

By:

   

Name:

   

Title:

   

 

SENIOR LOAN PARTICIPANTS: HSH NORDBANK AG NEW YORK BRANCH

By:

   

Name:

   

Title:

   

By:

   

Name:

   

Title:

   

 

EXHIBIT C

Page 9



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

NORDDEUTSCHE LANDESBANK GIROZENTRALE

By:

   

Name:

   

Title:

   

By:

   

Name:

   

Title:

   

 

DEKABANK DEUTSCHE GIROZENTRALE

By:

   

Name:

   

Title:

   

By:

   

Name:

   

Title:

   

 

EXHIBIT C

Page 10



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

ANNEX I

 

PURCHASE AGREEMENT ASSIGNMENT

 

Dated

 

[                    ]

 

between

 

HSH NORDBANK AG NEW YORK BRANCH,

not individually, but solely as Security Agent, on behalf

of the Loan Participants,

Assignor

 

and

 

--------------------------------------------------------------------------------

 

Assignee

 

--------------------------------------------------------------------------------

 

EXHIBIT C

Page 11



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

PURCHASE AGREEMENT ASSIGNMENT

 

THIS PURCHASE AGREEMENT ASSIGNMENT dated                 ,          between HSH
NORDBANK AG NEW YORK BRANCH, not individually, but solely as Security Agent on
behalf of the Loan Participants under the Credit Agreement (as defined below)
(“Assignor”), and                                         , (“Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, Alaska Airlines, Inc. (“Alaska”) has entered into the Purchase
Agreement (as hereinafter defined) with Manufacturer (as hereinafter defined)
pursuant to which, among other things, Manufacturer has agreed to sell to
Alaska, and Alaska has agreed to purchase from Manufacturer, the Aircraft (as
hereinafter defined);

 

WHEREAS, Alaska has entered into a Credit Agreement [HSH/AS B737-800] dated as
of October 19, 2005 (“Credit Agreement”) among Alaska, Assignor, as Security
Agent and HSH Nordbank AG New York Branch, Norddeutsche Landesbank Girozentrale
and DekaBank Deutsche Girozentrale (together with their successors and assigns,
the “Loan Participants”);

 

WHEREAS, Alaska and Assignor have entered into a Mortgage and Security Agreement
[HSH/AS B737-800] dated as of October 19, 2005 (“Mortgage”), pursuant to which
Alaska has granted to Assignor a security interest in all of Alaska’s right and
interest in and to the Purchase Agreement with respect to the Aircraft in order
to secure payment and performance by Alaska of its obligations under and in
respect of the Operative Documents, including the Credit Agreement;

 

WHEREAS, pursuant to the Mortgage, and the Consent and Agreement to Mortgage and
Security Agreement executed by the Manufacturer in connection with the Credit
Agreement, Assignor has the right, following an Event of Default under the
Mortgage, to purchase the Aircraft from the Manufacturer;

 

WHEREAS, an Event of Default under the Mortgage has occurred and is continuing;
and

 

WHEREAS, Assignee wishes to acquire the Aircraft and Assignor, on the terms and
conditions herein and in the Consent and Agreement of the Manufacturer attached
hereto as Exhibit A, desires to assign to Assignee all of Assignor’s rights and
interests in and under the Purchase Agreement relating to the Aircraft, and
Assignee desires to accept such assignment, as hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the parties hereto agree as follows:

 

Section 1. Definitions. For all purposes of this Assignment, except as otherwise
expressly provided for or unless the context otherwise requires, the following
terms shall have the following meanings:

 

“Aircraft” means those certain Boeing Model B737-800 Aircraft, as the case may
be, bearing manufacturer’s serial numbers [Insert], including [Insert number]
CFM International

 

EXHIBIT C

Page 12



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

Model 56-7B26 engines bearing manufacturer’s serial numbers [Insert serial
numbers] in the configuration (including all optional features and customer
furnished equipment) specified in the Purchase Agreement, together with, as the
context permits, the aircraft and engine manuals, records and other technical
documents delivered therewith under each of the Purchase Agreements.

 

“Buyer Furnished Equipment” means the equipment purchased by Alaska and supplied
to the Manufacturer to be incorporated into an Aircraft as contemplated by the
Boeing Purchase Agreement.

 

“Consent and Agreement” means a consent and agreement substantially in the form
of Exhibit A attached hereto.

 

“Engine Substitution” means [***]*

 

“Excluded Provisions” means, in relation to the Purchase Agreement, property,
data, services, support and other rights of Alaska not expressly assigned
pursuant to the Mortgage, including terms extended by the Manufacturer to Alaska
based on (i) the overall business relationship of the parties, or (ii) the
consideration to be received from Alaska under the Purchase Agreement (including
without limitation the number of Aircraft purchased or to be purchased by Alaska
under the Purchase Agreement), and including rights made available for the
benefit of Alaska only during such time as Alaska is the owner or operator of
the Aircraft.

 

“Manufacturer” shall mean The Boeing Company, a Delaware corporation, and its
successors and assigns.

 

“Purchase Agreement” means that certain Purchase Agreement Number 2497 dated as
of June 15, 2005 between Manufacturer and Alaska incorporated by reference with
that certain Aircraft General Terms Agreement AGTA-ASA dated as of June 15, 2005
between Manufacturer and Alaska, in each case only to the extent relating to the
Aircraft and including Exhibits A and B, Supplemental Exhibits AE1, BFE1, CS1,
EE1 and SLP1 and Letter Agreements 2497-1 through 2497-6 (inclusive) [***] but
excluding any and all other Letter Agreements and the Excluded Provisions.

 

“Purchase Agreement Assignment”, “this Agreement” or “this Assignment” shall
mean this Purchase Agreement Assignment.

 

“Purchase Price” shall mean the full invoice price for the Aircraft as specified
in the invoice for the Aircraft to be delivered by the Manufacturer pursuant to
the Purchase Agreement (plus the Buyer Furnished Equipment if and to the extent
that it has not been provided to the Manufacturer free of charge).

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions

 

EXHIBIT C

Page 13



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

All other terms used herein in capitalized form which are defined in the Credit
Agreement and not otherwise defined herein shall have the meanings set forth in
the Credit Agreement.

 

Section 2. Assignment. Assignor does hereby assign, transfer and set over unto
Assignee all of Assignor’s right, title and interest in and to the Purchase
Agreement, as and to the extent that such right, title and interest relate to
the Aircraft and the purchase and operation thereof, including, without
limitation:

 

(a) the right to purchase one or more Aircraft pursuant to and in accordance
with the Purchase Agreement upon valid tender by the Manufacturer (provided that
the Assignee may purchase one Aircraft without incurring an obligation to
purchase any other Aircraft),

 

(b) the right to accept delivery of the Aircraft, such acceptance to be
exercised by an authorized representative of Assignee (provided that
Manufacturer shall have received the written notice in advance of the identity
and authority of such authorized representative),

 

(c) the right to take title to the Aircraft and to be named as the purchaser in
the bill of sale (the “Bill of Sale”) to be delivered by the Manufacturer,

 

(d) all claims for damages in respect of the Aircraft arising as a result of any
default by the Manufacturer under the Purchase Agreement or by any vendor or
other supplier of aircraft engines or other parts or equipment installed on or
in the Aircraft referred to therein, including, without limitation, all
warranty, service life policy, aircraft performance guarantee and indemnity
provisions contained in the Purchase Agreement and all claims thereunder and

 

(e) any and all rights of Assignor to compel performance of the terms of the
Purchase Agreement in respect of the Aircraft; provided, however,
notwithstanding anything contained herein to the contrary:

 

(i) Assignor shall at all times remain liable to Manufacturer under the Purchase
Agreement as and to the extent relating to the Aircraft to perform all duties
and obligations of the Customer thereunder to the same extent as if this
Assignment had not been executed, and

 

(ii) the exercise by Assignee of any rights assigned hereunder shall not release
Assignor from any of its duties or obligations to Manufacturer under the
Purchase Agreement except to the extent that such exercise by Assignee shall
constitute performance of such duties or obligations.

 

Section 3. Representations, Warranties and Covenants of Assignor. Assignor does
hereby represent and warrant that Assignor has not sold, assigned or pledged or
otherwise disposed of the whole or any part of the rights hereby assigned, and
that such rights are free and clear of all liens, claims or encumbrances, except
as provided in the Purchase Agreement.

 

Section 4. Acceptance of Assignment. Assignee hereby accepts the assignment
contained in Section 2.

 

EXHIBIT C

Page 14



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

Section 5. Rights of Assignee.

 

(a) Effective upon the purchase of the Aircraft by Assignee, Assignee and its
successors and permitted assigns shall, to the exclusion of Assignor, be
entitled to assert and enforce such rights and claims as substitute party
plaintiff or otherwise, and Assignor shall, at the request of Assignee or its
successors or permitted assigns and at Assignor’s expense, cooperate with and
take such action as is reasonably necessary to enable Assignee and its
successors and permitted assigns to enforce such rights and claims (including,
without limitation, providing Assignee with a certified copy of the Purchase
Agreement). In furtherance of the foregoing, Assignor hereby constitutes and
appoints Assignee, its successors and permitted assigns, Assignor’s true and
lawful attorney, irrevocably (it being acknowledged that such appointment is
coupled with an interest, namely Assignee’s rights acquired and to be acquired
hereunder) with full power (in the name of Assignor or otherwise) to ask,
require, demand, receive, compromise, settle, compound and give acquittance for
any and all monies and claims for monies due and to become due under, or arising
out of, the Purchase Agreement in respect of the Aircraft, to the extent that
the same have been assigned by this Assignment, and for such period as Assignee
may exercise rights with respect thereto hereunder, to endorse any checks or
other instruments or orders in connection therewith and to file any claims or
take any action or institute (or, if previously commenced, assume control of)
any proceedings and to obtain any recovery in connection therewith that Assignee
may deem to be necessary or advisable in the premises.

 

(b) All amounts that the Manufacturer or subcontractor or vendor, as the case
may be, is obligated to pay to Assignor under the Purchase Agreement with
respect to the Aircraft, including, without limitation, in respect of refunds
thereunder or resulting from the enforcement of any warranty, covenant,
representation, service life policy, aircraft performance guarantee, indemnity
or product support agreement thereunder or the enforcement or exercise of any
right or power under the Purchase Agreement or hereunder (a “Manufacturer
Payment”), will be payable and applicable directly to the Assignee.

 

Section 6. Certain Rights and Obligations of the Parties.

 

(a) Assignee confirms for the benefit of the Manufacturer and subcontractor and
vendor, as the case may be, that, insofar as the provisions of the Purchase
Agreement (and applicable vendor and subcontractor agreements) relate to the
Aircraft, in exercising any rights under the Purchase Agreement (and applicable
vendor and subcontractor agreements), or in making any claim with respect to the
Aircraft or other goods and services delivered or to be delivered pursuant to
the Purchase Agreement (and applicable vendor and subcontractor agreements), the
terms and conditions of the Purchase Agreement (and applicable vendor and
subcontractor agreements) (including, without limitation, the DISCLAIMER AND
RELEASE and EXCLUSION OF LIABILITIES in Article 11 of Part 2 of Exhibit C of the
Aircraft General Terms Agreement, and other warranty disclaimer, insurance and
indemnity provisions in the Customer Support or Product Assurance Documents of
Exhibits B and C to the Aircraft General Terms Agreement (and such similar
provisions in the applicable Vendor and subcontractor agreements)) shall apply
to, and be binding upon, Assignee to the same extent as if originally named
“Customer” therein.

 

EXHIBIT C

Page 15



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

Assignee further confirms that it cannot further assign its rights under the
Purchase Agreement without the written consent of Manufacturer and Assignor.

 

(b) Nothing contained herein shall:

 

(i) subject the Manufacturer or subcontractors and vendors, as the case may be,
to any liability to which it would not otherwise be subject under the Purchase
Agreement (and applicable vendor and subcontractor agreements), or

 

(ii) modify in any respect the Manufacturer’s (or subcontractor’s and vendor’s,
as the case may be) contract rights thereunder.

 

Without limiting the generality of the foregoing, nothing contained in this
Assignment shall require Manufacturer (or subcontractors and vendors, as the
case may be) to transfer title to or possession of the Aircraft or any other
goods, property or services under the Purchase Agreement (and applicable vendor
and subcontractor agreements) until delivery thereof and payment therefor
pursuant to and in accordance with the terms of the Purchase Agreement (and
applicable vendor and subcontractor agreements).

 

(c) Insofar as this Agreement purports to assign vendor and subcontractor
agreements and to bind vendors and subcontractors, Assignee agrees that such
assignments and binding are subject to the terms and conditions of such vendor
and subcontractor agreements and any provision of this Agreement that would
violate any such agreement shall be considered void to the extent relating to
such agreement, and neither Assignor nor any other person has made any
representations as to the assignability of such agreements or the binding effect
of this Agreement on such vendors and subcontractors. For the avoidance of
doubt, Assignee acknowledges that the Manufacturer makes no representations or
warranties about, and does not consent to, the assignment of engine warranties
or warranties, if any, provided by any vendor or subcontractor suppliers of
parts or equipment installed on the Aircraft.

 

(d) Assignor and Assignee agree, expressly for the benefit of Manufacturer, that
for all purposes of this Assignment, Manufacturer shall not be deemed to have
knowledge of and need not recognize any event, condition, right, remedy or
dispute affecting the interests of Assignor or Assignee unless and until
Manufacturer shall have received written notice thereof addressed to its Vice
President-Contracts at Boeing Commercial Airplanes, P.O. Box 3707, Mail Code
21-34, Seattle, Washington 98124, if by mail, or to (425) 234-1706 if by fax,
and in acting in accordance with the Purchase Agreement and this Assignment,
Manufacturer may conclusively rely upon such notice.

 

Section 7. Further Assurances. Assignor agrees that at any time and from time to
time Assignor shall promptly and duly execute and deliver any and all such
further instruments and documents and take such further action as Assignee may
reasonably request in writing in order to obtain the full benefits of this
Assignment and of the rights and powers herein granted; provided however, that
the execution and delivery of any such instrument or document shall not in any
way limit or restrict the rights or enlarge the obligations of Assignor in
respect of any of the Operative Documents.

 

EXHIBIT C

Page 16



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

Section 8. Nondisclosure. Assignor and Assignee agree, expressly for the benefit
of the Manufacturer, that they will not disclose the terms of the Purchase
Agreement to any third party, except:

 

(a) as required by applicable laws or governmental regulations,

 

(b) with the prior written consent of the Manufacturer,

 

(c) to the Loan Participants and to potential transferees thereof permitted by
the Credit Agreement and Mortgage and their respective counsel or

 

(d) to bona fide potential purchasers of the Aircraft or Assignee’s interest
therein permitted by the Credit Agreement or their respective counsel,
independent auditors, insurance brokers or other agents.

 

Any disclosure contemplated by clause (c) or (d) of the preceding sentence shall
include a requirement that the entity to whom such information is disclosed
shall be subject to obligations of nondisclosure with respect to such
information substantially the same as those contained herein.

 

Section 9. Binding Effect. This Assignment shall be binding upon and shall inure
to the benefit of Assignor, Assignee and their respective successors and
permitted assigns.

 

Section 10. Notice. Except as otherwise expressly provided herein, notice
hereunder may be given, and shall be deemed to have been received when given.
Notice shall be sent to:

 

Assignor

 

HSH Nordbank AG New York Branch

[                                ]

Assignee

[                                ]

 

Section 11. Counterparts. This Assignment may be executed by the parties hereto
in separate counterparts, each of which when so executed and delivered shall be
an original, but all such counterparts shall together constitute one and the
same instrument.

 

Section 12. Governing Law. This Assignment shall be governed by and construed in
accordance with the internal laws of the State of New York, including all
matters of construction, validity and performance.

 

Section 13. Delivery. This Assignment is being delivered in the State of New
York.

 

* * *

 

EXHIBIT C

Page 17



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

IN WITNESS WHEREOF, the parties hereto have caused this Purchase Agreement
Assignment to be duly executed the day and year first above written.

 

HSH NORDBANK AG NEW YORK BRANCH, as Assignor

By:

   

Name:

   

Title:

   

By:

   

Name:

   

Title:

                                , as Assignee

By:

   

Name:

   

Title:

   

 

EXHIBIT C

Page 18



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

EXHIBIT A

 

CONSENT AND AGREEMENT

 

The undersigned, THE BOEING COMPANY, a Delaware corporation, subject to the last
paragraph hereof, hereby acknowledges notice of, and consents to all of the
terms of, the Purchase Agreement Assignment dated                     ,         
by and between HSH Nordbank AG New York Branch, as Security Agent (“Assignor”)
and                                                   (“Assignee”) (herein
called the “Purchase Agreement Assignment”; the terms defined therein or by
reference therein being hereinafter used with the same meaning) and hereby
confirms to the Assignor and the Assignee, and agrees, that:

 

(a) all representations, warranties, indemnities and agreements of the
Manufacturer under the Aircraft Purchase Agreement No. 2497 dated as of June 15,
2005 between Manufacturer and Alaska, incorporated by reference with that
certain Aircraft General Terms Agreement AGTA-ASA dated as of June 15, 2005
between Manufacturer and Alaska, in each case only to the extent relating to the
Aircraft and including Exhibits A and B, Supplemental Exhibits AE1, BFE1, CS1,
EE1 and SLP1 and Letter Agreements 2497-1 through 2497-6 (inclusive) [***]* but
excluding any and all other Letter Agreements and the Excluded Provisions (as
defined below) (the “Purchase Agreement”) and subject to the Engine
Substitution, with respect to the Aircraft, to the extent assigned by the
Assignor to the Assignee, shall inure to the benefit of the Assignee to the same
extent as if originally named the “Customer” therein, subject to the terms and
conditions of the Purchase Agreement Assignment and the Purchase Agreement.
“Excluded Provisions” means, in relation to the Purchase Agreement, property,
data, services, support and other rights of Alaska not expressly assigned
pursuant to the Mortgage, including terms extended by the Manufacturer to Alaska
based on (i) the overall business relationship of the parties, or (ii) the
consideration to be received from Alaska under the Purchase Agreement (including
without limitation the number of Aircraft purchased or to be purchased by Alaska
under the Purchase Agreement), and including rights made available for the
benefit of Alaska only during such time as Alaska is the owner or operator of
the Aircraft;

 

(b) the terms and conditions of the Purchase Agreement relating to the Aircraft
(including, without limitation, the DISCLAIMER AND RELEASE and EXCLUSION OF
LIABILITIES in Article 11 of Part 2 of Exhibit C of the Aircraft General Terms
Agreement and other warranty disclaimer, insurance and indemnity provision in
the Customer Support and Product Assurance Documents of Exhibits B and C to the
Aircraft General Terms Agreement) shall apply to, and be binding upon, the
Assignee to the same extent as if originally named “Customer” therein;

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions

 

EXHIBIT C

Page 19



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

(c) the Manufacturer will pay to the Assignee all payments and amounts owed
which the Manufacturer may be required to make in respect to the Aircraft under
the Purchase Agreement directly to the Assignee at its address at
                                                      Attention:
                            ;

 

(d) the Assignee cannot further assign its rights under the Purchase Agreement
without the written consent of Manufacturer, such consent not to be unreasonably
withheld or delayed (it being agreed that the Manufacturer’s failure to consent
based on (i) a prospective business relationship between the Manufacturer and a
third party; or (ii) a current relationship between the Manufacturer and a third
party (so long as such third party is not in default under any material
agreement between itself and the Manufacturer) shall be unreasonable). If there
is any further assignment hereunder, the assignee shall be entitled to take
delivery of the Aircraft including all assigned warranties by payment of the
unpaid portion of the [***]* Price at delivery that would have been made under
the Purchase Agreement, as assigned to the Assignee, but without releasing the
Assignor from its obligations to purchase the Aircraft under the Purchase
Agreement. The Manufacturer further agrees that it will sell an appropriate
support package to any further assignee purchasing one or more Aircraft;

 

(e) Assignor shall remain obligated to purchase the Aircraft, to the extent the
Assignee fails to do so in accordance with the Purchase Agreement; and

 

(f) for all purposes of an Assignment under the Purchase Agreement Assignment,
Manufacturer shall not be deemed to have knowledge of and need not recognize any
event, condition, right, remedy or dispute affecting the interests of Assignor
or Assignee unless and until Manufacturer shall have received written notice
thereof from Assignor addressed to Boeing Commercial Airplanes; Attn:
Vice-President- Contracts at P.O. Box 3707, Mail Code 21-34, Seattle, Washington
98124, if by mail, or to (425) 234-1706 if by fax, and in acting in accordance
with the Purchase Agreement and the Purchase Agreement Assignment, Manufacturer
may conclusively rely upon such notice.

 

The Manufacturer hereby represents and warrants that:

 

(i) the Manufacturer is a corporation duly organized and existing in good
standing under the laws of the State of Delaware,

 

(ii) the making and performance of the Purchase Agreement, the Bills of Sale and
this Consent and Agreement have been duly authorized by all necessary corporate
action on the part of the Manufacturer, do not require any stockholder or other
approval, do not contravene the Manufacturer’s Restated Certificate of
Incorporation or By-laws or any indenture, credit agreement or other contractual
agreement to which the Manufacturer is a party or by which it is bound, and the
making of the Purchase

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions

 

EXHIBIT C

Page 20



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

Agreement, the Bills of Sale and this Consent and Agreement does not contravene,
and to the best of the Manufacturer’s knowledge, the Manufacturer’s performance
of the Bills of Sale and this Consent and Agreement, does not contravene, any
law binding on the Manufacturer, and

 

(iii) each of the Purchase Agreement, the Bills of Sale and this Consent and
Agreement constitutes a binding obligation of the Manufacturer enforceable
against the Manufacturer in accordance with its respective terms, subject to
(a) applicable bankruptcy, insolvency, moratorium and other similar laws
affecting the enforcement of creditors’ rights generally and (b) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

Insofar as the Purchase Agreement Assignment purports to assign vendor and
subcontractor agreements and to bind vendors and subcontractors, Manufacturer
makes no representations or warranties about, and does not consent to, the
assignment of engine warranties or warranties, if any, provided by any vendor or
subcontractor suppliers of parts or equipment installed on the Aircraft.

 

*     *     *

 

This Consent and Agreement shall be governed by and construed in accordance with
the internal laws of the State of Washington, including all matters of
construction, validity and performance.

 

Dated                     ,         

 

THE BOEING COMPANY

By:

   

Name:

   

Title:

   

MSN

   

 

EXHIBIT C

Page 21



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

EXHIBIT D

 

ENGINE CONSENT AND AGREEMENT [HSH/AS B737-800]

 

                     , 200  

 

To: Alaska Airlines, Inc.

  HSH Nordbank AG New York Branch

  Norddeutsche Landesbank Girozentrale

  DekaBank Deutsche Girozentrale

 

The undersigned, CFM International, Inc. (“CFM International”), a corporation
organized and existing under the laws of the State of Delaware, hereby
acknowledges notice of:

 

(a) the Mortgage and Security Agreement [HSH/AS B737-800], dated October 19,
2005 (the “Security Agreement”) between Alaska Airlines, Inc., an Alaska
corporation (the “Assignor”) and HSH Nordbank AG New York Branch, as security
agent (the “Assignee”) in respect of Boeing model B737-800 aircraft (each, an
“Aircraft”), together with two (2) [***] engines for each Aircraft
(collectively, the “Engines”) [***]; and

 

(b) the sale by The Boeing Company to Assignee of the Engines pursuant to the
terms of the Purchase Agreement.

 

CFM International hereby consents to the collateral assignment of certain of
Assignor’s rights in the CFM Purchase Agreement pursuant to the granting clauses
of the Security Agreement. Any capitalized terms used but not defined herein
shall have their respective meaning as set forth in the Security Agreement.

 

CFM International confirms to the Assignee that:

 

(i) the Warranties related to the Engines provided or otherwise extended to the
Assignor pursuant to the CFM Purchase Agreement (namely, the New Engine
Warranty, the New Parts Warranty, Ultimate Life Warranty and the Campaign Clause
Warranty (the “Warranties”) shall, subject to the terms and conditions thereof
and of the Security Agreement, inure to the benefit of Assignee to the same
extent as if originally named “Customer” or the “Airline” therein;

 

(ii) Assignee shall not be liable for any of the obligations or duties of the
Assignor under or in respect of the Warranties, nor shall the Security Agreement
give rise to any duties or obligations whatsoever on the part of Assignee owing
to CFM International except for the agreement in the Security Agreement on the
part of Assignee to the effect that in exercising any rights in respect of the
Warranties, or in making any claim with respect to the Warranties pursuant to
the CFM Purchase Agreement, the terms and conditions of the Warranties shall
apply to and be binding upon Assignee to the same extent as Assignor, nothing
contained herein shall subject CFM International to any liability to which it
would not otherwise be subject under the Engine Purchase Agreement or modify in
any respect CFM International’s contract rights thereunder, and with respect to
such agreement CFM International agrees that, anything contained in the CFM
Purchase Agreement or the Security Agreement to the contrary

 

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

EXHIBIT D

Page 1



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

notwithstanding, so long as CFM International shall not have received notice
from the Assignee that an Event of Default has occurred and is continuing, the
Assignee shall not have any liability to CFM International for failure to comply
with any of the terms of the CFM Purchase Agreement with respect to the
Warranties; provided always that no person other than CFM International shall
have any rights against Assignee with respect to the undertaking and agreement
set forth in this paragraph (ii);

 

(iii) if, at such time as Assignee shall notify CFM International that an Event
of Default has occurred and is continuing, Assignee desires to lease or sell any
Aircraft to a person who is not then a party to a general terms agreement with
CFM International, to the extent permitted under the laws of the United States
of America, CFM International agrees that it will then offer to such lessee or
purchaser, subject to execution of an agreement to lease or sell such Aircraft,
a general terms agreement on CFM International’s then standard terms and
conditions for a person in the category in which CFM International reasonably
determines such lessee or purchaser falls; provided that if such lessee or
purchaser is then a party to a general terms agreement with CFM International,
such general terms agreement shall apply to any purchase by such lessee or
purchaser of such Aircraft provided however that nothing herein shall be deemed
to constitute any consent by CFM International to any assignment by the Assignee
of their rights in respect of the Warranties.

 

CFM International hereby represents and warrants that:

 

(a) CFM International is a corporation duly organized and validly existing under
the laws of the State of Delaware;

 

(b) the making and performance of this Consent and Agreement has been duly
authorized by all necessary corporate action on the part of CFM International,
does not require any shareholder approval and does not contravene CFM
International’s certificate of incorporation or by-laws or any indenture, credit
agreement or other contractual agreement to which CFM International is a party
or by which it is bound or any law binding on CFM International;

 

(c) the making and performance of the Warranties in accordance with their terms
have been duly authorized by all necessary corporate action on the part of CFM
International, does not require any shareholder approval, does not contravene
CFM International’s certificate of incorporation or by-laws or any indenture,
credit agreement or other contractual agreement to which CFM International is a
party or by which it is bound, and does not, as to the making thereof,
contravene any law binding on CFM International, and to the best knowledge of
CFM International, does not, as to the performance thereof, contravene any law
binding on CFM International;

 

(d) the Warranties constitute as of the date thereof and at all times thereafter
to and including the date of this Consent and Agreement a binding obligation of
CFM International enforceable against CFM International in accordance with its
terms and this Consent and Agreement, when executed by CFM International, will
be a binding obligation of CFM International enforceable against CFM
International in accordance with its terms, subject to:

 

(i) the limitations of application bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights of creditors generally; and

 

EXHIBIT D

Page 2



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

This Consent and Agreement shall be binding upon and shall inure to the benefit
of the Assignee and its respective successors and permitted assigns.

 

This Consent and Agreement may be executed by the party hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.

 

This Consent and Agreement shall be governed by and construed in accordance with
the internal laws of the State of New York, including all matters of
construction, validity and performance.

 

This Consent and Agreement is being delivered in the State of New York.

 

*     *     *

 

EXHIBIT D

Page 3



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

IN WITNESS WHEREOF, the party hereto has caused this Consent and Agreement to be
duly executed the day and year first above written.

 

HSH NORDBANK AG NEW YORK

BRANCH, as Assignee

By:

   

Name:

   

Title:

   

By:

   

Name:

   

Title:

    CFM INTERNATIONAL, INC.

By:

   

Name:

   

Title:

   

 

EXHIBIT D

Page 4



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

EXHIBIT E

 

AIRCRAFT MORTGAGE

 

NAME AND ADDRESS OF DEBTOR

 

Alaska Airlines, Inc.

19300 International Blvd

Seattle, Washington, 98188

    

NAME AND ADDRESS OF SECURED PARTY

 

HSH Nordbank AG New York Branch

230 Park Avenue

New York, New York, 10169

  

ABOVE SPACE

FOR FAA USE ONLY

 

Date:

 

Complete description of collateral being mortgaged:

 

AIRCRAFT:

 

Boeing 737-800

U.S. Registration Number:

Manufacturer’s Serial Number:

 

ENGINES:

 

CFM International, Inc. 56-7B26

Manufacturer’s Serial Numbers:                     and

 

together with all equipment and accessories attached thereto or used in
connection therewith, including engines of 750 or more horsepower, or the
equivalent, described above, and all aircraft documents and maintenance records
with respect thereto, all of which are included in the term aircraft as used
herein.

 

The above described aircraft is hereby mortgaged to the secured party for the
purpose of securing in the order named:

 

1. The payment of all indebtedness evidenced by and according to the terms of
that certain Credit Agreement, hereinbelow described, and all renewals and
extensions thereof and instruments delivered thereunder.

 

Credit Agreement [HSH/AS B737-800] bearing the date as of October     , 2005
executed by the debtor and payable to the order of HSH Nordbank AG New York
Branch and each

 

EXHIBIT E

Page 1



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

Senior Loan Participant (as defined therein) in the aggregate sum of up to
$172,000,000 due on or before the [***]*

 

2. The prompt and faithful discharge and performance of each agreement of the
debtor herein contained made with or for the benefit of the secured party in
connection with the indebtedness to secure which this instrument is executed,
and the repayment of any sums expended or advanced by the secured party for the
maintenance or preservation of the property mortgaged hereby or in enforcing its
rights hereunder.

 

Said debtor hereby declares and hereby warrants to the said secured party that
it is, and will remain the absolute owner of the legal title to the said
aircraft and in possession thereof, and that the same is, and will remain free
and clear of all liens of record, encumbrances, and adverse claims whatsoever
(other than this mortgage).

 

It is the intention of the parties to deliver this instrument in the State of
New York and that New York law shall be the governing law.

 

Provided, however, that if the debtor, its heirs, administrators, successors, or
assigns shall pay all amounts owing under the Credit Agreement and the interest
thereon in accordance with the terms thereof and shall keep and perform all and
singular the terms, covenants, and agreements in this mortgage and the Credit
Agreement, then this mortgage shall be null and void.

 

Time is of the essence of this mortgage. It is hereby agreed that, if default be
made in the payment of any part of the principal or interest under the Credit
Agreement secured hereby at the time and in the manner therein specified, or if
any breach be made of any obligation or promise of the debtor herein contained
or secured hereby, or if any or all of the property covered hereby be hereafter
sold, leased, transferred, mortgaged, or otherwise encumbered without the
written consent of the secured party first had and obtained, or in the event of
the seizure of the aircraft under execution or other legal process, or if for
any other reason the secured party may deem itself insecure, then the whole
principal sum unpaid under the Credit Agreement, with the interest accrued
thereon, shall immediately become due and payable at the option of the secured
party.

 

Upon default, the secured party may at once proceed to foreclose this mortgage
in any manner provided by law, or it may at its option, and it is hereby
empowered so to do, with or without foreclosure action, enter upon the premises
where the said aircraft may be and take possession thereof; and remove and sell
and dispose of the same at public or private sale, and from the proceeds of such
sale retain all costs and charges incurred by it in the taking or sale of said
aircraft, including any reasonable attorney’s fees incurred; also all sums due
it under said Credit Agreement and interest thereon, or due or owing to the said
secured party, under any provisions of this mortgage, or secured hereby, with
the interest thereon, and any surplus of such proceeds

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions

 

EXHIBIT E

Page 2



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

remaining shall be paid to the debtor, or whoever may be lawfully entitled to
receive the same. If a deficiency occurs, the debtor agrees to pay such
deficiency forthwith.

 

Said secured party or its agent may bid and purchase at any sale made under this
mortgage or herein authorized, or at any sale made upon foreclosure of this
mortgage.

 

EXHIBIT E

Page 3



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

IN WITNESS WHEREOF, the debtor has hereunto set its hand and seal on the day and
year first above written.

 

ALASKA AIRLINES, INC.

By:

   

Name:

   

Title:

   

 

EXHIBIT E

Page 4



--------------------------------------------------------------------------------

EXECUTION COPY

 

ANNEX A

DEFINITIONS

 

For all purposes of the Mortgage and Credit Agreement [HSH/AS B737-800] the
following terms shall have the following meanings (such definitions to be
equally applicable to both the singular and plural forms of the terms defined).
Any agreement referred to below shall mean such agreement as amended,
supplemented and modified from time to time in accordance with the applicable
provisions thereof and of the other Operative Documents. Unless otherwise
specified, Section references are to Sections of the Mortgage or the Credit
Agreement.

 

“Advance” means each Advance Payment (as defined in the Boeing Purchase
Agreement) payable by Borrower in respect of each Aircraft in accordance with
the terms of the Boeing Purchase Agreement which, as of the Effective Date, is
in the amount and payable on the date set forth in Schedule III to the Credit
Agreement.

 

“Advance Payment Base Price” means, in respect of each Aircraft, the amount set
forth in Schedule III to the Credit Agreement.

 

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly controls, is controlled by, or under common control with, such
Person. The term “control” means the possession, directly or indirectly of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

 

“Aircraft” means each Airframe together with the Engines specified in
Schedule III to the Credit Agreement in the configuration (including all
optional features and Buyer Furnished Equipment) specified in the Boeing
Purchase Agreement, together with, as the context permits, the aircraft and
engine manuals, records and other technical documents delivered therewith.

 

“Aircraft Mortgage” means a mortgage in the form of Exhibit E to the Credit
Agreement, signed by the Borrower, but undated, and with provisions describing
applicable Aircraft and the Engines left blank.

 

“Airframe” means each Boeing 737-800 aircraft (excluding Engines or engines from
time-to-time installed thereon).

 

“Applicable Margin” means [***]* per annum.

 

“Applicable Rate” means, for any Interest Period, a rate per annum equal to the
LIBO Rate for such Interest Period plus the Applicable Margin.

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

“Boeing Purchase Agreement” means that certain Purchase Agreement Number 2497
dated as of June 15, 2005 between the Manufacturer and the Borrower,
incorporated by reference with that certain Aircraft General Terms Agreement
AGTA-ASA dated as of June 15, 2005 between Manufacturer and the Borrower, in
each case only to the extent relating to the Aircraft and including Exhibits A
and B, Supplemental Exhibits AE1, BFE1, CS1, EE1 and SLP1 and Letter Agreements
2497-1 through 2497-6 (inclusive) [***]*, but excluding any and all other Letter
Agreements and the Excluded Provisions.

 

“Borrower” means Alaska Airlines Inc., an Alaska corporation, and its successors
and permitted assigns.

 

“Borrowing Date” means the Effective Date and each date on which an Advance is
payable in respect of an Aircraft under the Boeing Purchase Agreement as set
forth in Schedule III to the Credit Agreement.

 

“Break Amount” means (A) where the Applicable Rate is not based on the LIBO
Rate, the amount, if any, required to compensate each Holder for any losses,
costs or expenses (excluding loss of profit) which it may incur as the result of
the prepayment or acceleration (or the failure to make any such prepayment on
the date irrevocably scheduled therefor) of any Loan Certificate held by it on a
date other than the last day of the then current Interest Period therefor,
including, without limitation, losses, costs or expenses incurred in connection
with unwinding or liquidating any deposits or funding or financing arrangement
with its funding sources, as reasonably determined by such Holder and (B) where
the Applicable Rate is based on the LIBO Rate, an amount equal to the excess, if
any, of (i) the amount of interest which otherwise would have accrued on the
principal amount so prepaid or accelerated to the last day of such Interest
Period (the “Break Period”) at the LIBO Rate therefor in excess of (ii) the
interest component of the amount the affected Holder would have bid in the
London interbank market for Dollar deposits of leading banks in amounts
comparable to such principal amount and with maturities comparable to the Break
Period (as reasonably determined by such Holder).

 

“Business Day” means any day other than a Saturday or Sunday or a day on which
commercial banks are required or authorized to close in Seattle, Washington and,
if such day relates to the giving of notices or quotes in connection with the
LIBO Rate or a payment or prepayment of principal or interest on the Loan
Certificates, the city in which the Security Agent’s office is located, New
York, New York and London, England and, for the Effective Date and for the date
on which any Drawing is to be made, Hannover, Germany.

 

“Buyer Furnished Equipment” means the equipment purchased by the Borrower and
supplied to the Manufacturer to be incorporated into an Aircraft as contemplated
by the Boeing Purchase Agreement.

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

“Cash Contribution” means, for each Aircraft, the Borrower’s advance payment for
such Aircraft of [***]* of the Advance Payment Base Price plus the Engine
Substitution Contribution, payable to the Manufacturer under the Boeing Purchase
Agreement, and as initially reflected in Schedule III to the Credit Agreement.

 

“Certificate Register” has the meaning specified in Section 5.7 of the Credit
Agreement.

 

“CFM Purchase Agreement” means that certain General Terms Agreement No. 6-7695
dated as of January 8, 1991, as amended from time to time by and between the
Engine Manufacturer and the Borrower, to the extent relating to the Engines and
if and only if an Engine Warranty Substitution has occurred, including all
Exhibits, Appendices, Tables and Letter Agreements with respect thereto, but
excluding Excluded Provisions.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commitment” in respect of any Advance has the meaning specified in Section 2.1
of the Credit Agreement.

 

“Commitment Fee” means [***]* per annum of the outstanding unutilized Maximum
Commitment of each Loan Participant, as cancelled or reduced under Section 3.5
of the Credit Agreement.

 

“Commitment Termination Date” means the date of the last Advance specified in
Schedule III to the Credit Agreement, however, if an Excusable Delay (as defined
in the Boeing Purchase Agreement) occurs, or if any other delay occurs which
does not result in a termination of either Purchase Agreement or an Event of
Default hereunder, then the Commitment Termination Date may be a date not more
than 90 days after such date, or as extended by agreement of all Loan
Participants.

 

“Consent and Agreement” means the Manufacturer Consent and Agreement [HSH/AS
B737-800], dated as of October 19, 2005, among the Borrower, the Loan
Participants, the Security Agent, as assignee, and the Manufacturer.

 

“Credit Agreement” means that certain Credit Agreement [HSH/AS B737-800], dated
as of October 19, 2005, among the Borrower, the Loan Participants and the
Security Agent as such Credit Agreement may be amended or supplemented from time
to time pursuant to the applicable provisions thereof.

 

“Default” means any event which with the giving of notice or the lapse of time
or both if not timely cured or remedied would become an Event of Default
pursuant to Section 2 of the Mortgage.

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

“Delivery Date” means, for any Aircraft, the date on which such Aircraft is
delivered by Manufacturer and accepted by Borrower or its permitted assignee
under the Boeing Purchase Agreement.

 

“Dollars”, “Dollar” and “$” means the lawful currency of the United States of
America.

 

“Drawing” in respect of any Advance means the borrowing made by the Borrower on
the Borrowing Date with respect to such Advance from each Loan Participant.

 

“Effective Date” means the date as defined in Section 2.2 on which the initial
Drawings are made under the Credit Agreement, being a date on or before
October 30, 2005.

 

“Engine” means in respect of each Airframe, each of the CFM International, Inc.
model 56-7B26 engines delivered with such Airframe under the Boeing Purchase
Agreement, subject to any Engine Substitution.

 

“Engine Consent and Agreement” means the Engine Manufacturer Consent and
Agreement [HSH/AS B737-800] executed by the Engine Manufacturer and the Security
Agent, if and only if an Engine Warranty Substitution has occurred.

 

“Engine Manufacturer” means CFM International, Inc.

 

“Engine Substitution” means [***]*

 

“Engine Warranty Substitution” means the amendment of either or both of the
Boeing Purchase Agreement and the CFM Purchase Agreement that results in
substitution of the warranties in relation to the Engines given by the
Manufacturer under the Boeing Purchase Agreement with warranties given by the
Engine Manufacturer under the CFM Purchase Agreement.

 

“Engine Substitution Contribution” means, in respect of the Cash Contribution,
an amount of [***]* payable by the Borrower to the Manufacturer under the Boeing
Purchase Agreement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“Event of Default” has the meaning specified in Section 2 of the Mortgage.

 

“Excluded Provisions” means, in relation to the Boeing Purchase Agreement and
the CFM Purchase Agreement, as applicable, property, data, services, support and
other rights of the Borrower not expressly assigned pursuant to the Mortgage,
including terms extended by the Manufacturer or the Engine Manufacturer to the
Borrower (including confidential modifications

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

to provisions of such agreements that have not been, and will not be, disclosed
to the Security Agent or Holders) based on (i) the overall business relationship
of the parties, or (ii) the consideration to be received from the Borrower under
the Purchase Agreement (including without limitation the number of Aircraft or
Engines purchased or to be purchased by the Borrower under the Purchase
Agreement), and including rights made available for the benefit of the Borrower
only during such time as the Borrower is the owner or operator of the Aircraft
or the Engines.

 

“Expense” or “Expenses” means any and all liabilities, obligations, losses,
damages, penalties, claims, actions, suits, out of pocket costs, expenses and
disbursements (including reasonable legal fees and expenses) of whatever kind
and nature but excluding Taxes, internal costs and expenses such as salaries,
any amounts that would be included in Break Amounts, and overhead of whatsoever
kind and nature.

 

“Facility Amount” means $172,000,000, or such lesser amount as specified in
Schedule III to the Credit Agreement, as cancelled or reduced by the Borrower
under Section 3.5 of the Credit Agreement.

 

“Federal Aviation Act” means subtitle VII of Title 49 of the United States Code,
or any successor provision.

 

“Fee Letter” means [***]*

 

“Final Repayment Date” means August 31, 2009 [***]*

 

“GAAP” means the United States’ generally accepted accounting principles,
consistently applied.

 

“Holder” means, at any time, each Loan Participant and any holder of one or more
Loan Certificates.

 

“Indemnitee” or “Indemnitees” means the Security Agent, the Holders and each of
their respective successors, permitted assigns, directors, officers, and
employees.

 

“Interest Payment Date” means the first day of each month occurring after the
Effective Date, provided that, if any such date shall not be a Business Day,
then the relevant Interest Payment Date shall be the next succeeding Business
Day.

 

“Interest Period” means, (i) initially, the period commencing on the Effective
Date and ending on the first Interest Payment Date, and (ii) thereafter, the
period commencing on the last day of the previous Interest Period and ending on
the next Interest Payment Date or, if earlier, the Final Repayment Date.

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

“LIBO Rate” means, with respect to any Interest Period, a rate per annum
(calculated on the basis of a 360-day year and actual days elapsed) equal to
(x) for the first (if for a period of less than one month) Interest Period for a
Series of Drawings, the rate certified by the Loan Participants as their cost of
funds for such period and (y) otherwise, the rate determined by the Security
Agent (with notice to the Loan Participants and the Borrower) by reference to
Telerate Page 3750 as of 11:00 A.M. (London time) on the day two London business
days prior to the first day of such Interest Period for a period comparable to
such Interest Period.

 

“Lien” means any mortgage, pledge, lien, claim, encumbrance, lease, security
interest or other lien of any kind on property.

 

“Loan Certificates” means the loan certificates issued pursuant to
Section 5.2(a) of the Credit Agreement and any such certificates issued in
exchange or replacement therefor pursuant to Section 5.7 or 5.8 of the Credit
Agreement.

 

“Loan Participant” means those parties identified in Schedule I to the Credit
Agreement, and its successors and assigns.

 

“Majority in Interest of Holders” means, as of any date of the determination
thereof, the Holders of not less than [***]*% in aggregate outstanding principal
amount of all Loan Certificates as of such date. For all purposes of the
foregoing definition, in determining as of any date the then aggregate
outstanding principal amount of Loan Certificates, there shall be excluded any
Loan Certificates, if any, held by the Borrower or any of its Affiliates (unless
the Borrower and/or its Affiliates, as the case may be, own all Loan
Certificates then outstanding).

 

“Manufacturer” means The Boeing Company, in its capacity as manufacturer of the
Aircraft, and its successors and assigns.

 

[***]*

 

“Material Adverse Effect” means [***]*

 

“Maximum Commitment” means with respect to each Loan Participant, such Loan
Participant’s Participation Percentage multiplied by the Facility Amount, as
cancelled or reduced under Section 3.5 of the Credit Agreement.

 

“Mortgage” means the Mortgage and Security Agreement [HSH/AS B737-800], dated as
of October 19, 2005, between Borrower and Security Agent, including each
supplement from time to time entered into pursuant hereto.

 

“Mortgage Estate” means the “Mortgage Estate” as defined in the Granting Clause
of the Mortgage.

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

“Non-U.S. Person” means any Person other than (i) a citizen or resident of the
United States of America (for purposes of this definition, the “United States”),
(ii) a corporation, partnership, limited liability company or other entity
created or organized under the laws of the United States or any political
subdivision thereof or therein or (iii) an estate or trust that is subject to
United States federal income taxation regardless of the source of its income.

 

“Operative Documents” means the Credit Agreement, the Mortgage, the Loan
Certificates, the Purchase Agreements, the Consent and Agreement, and the Engine
Consent and Agreement, each Aircraft Mortgage and any amendments or supplements
of any of the foregoing.

 

“Participation Percentage” in respect of each Loan Participant, the percentage
set forth for such Loan Participant on Schedule II to the Credit Agreement.

 

“Past Due Rate” means a per annum rate equal to the Applicable Rate plus [***]*
calculated on the basis of a year of 360 days and actual number of days elapsed.

 

“Payment Account” means the account established pursuant to Section 5.4(a) of
the Credit Agreement.

 

“Payment Office” means the bank and account number of the Security Agent
referred to in Schedule I to the Credit Agreement.

 

“Permitted Investments” means those investments described in Section 5.1 of the
Mortgage.

 

“Permitted Lien” means any Lien permitted under Section 1.1 of the Mortgage.

 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, estate or trust,
unincorporated organization or government or any agency or political subdivision
thereof.

 

“Plan” means an “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA) or any “plan” (as such term is defined in
Section 4975(e)(1) of the Code) which is maintained or contributed to by the
Borrower or an Affiliate that, together with the Borrower, is treated as a
single employer under Section 414(b), (c) or (m) of the Code or with respect to
which Borrower has any direct or indirect material liability.

 

“Purchase Agreements” means, collectively, the Boeing Purchase Agreement and,
from the date of any Engine Warranty Substitution, the CFM Purchase Agreement.

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System (or any successor), as the same may be modified and supplemented
and in effect from time to time.

 

“Regulatory Change” means, with respect to any Holder, any change that occurs
after the date of the Mortgage in Federal, state or foreign law or regulations
(including Regulation D) or the adoption or making after such date of any
interpretation, directive or request applying to a class of banks or financial
institutions including such Holder of or under any Federal, state or foreign law
or regulations (whether or not having the force of law and whether or not
failure to comply therewith would be unlawful so long as compliance therewith is
standard banking practice in the relevant jurisdiction) by any court or
governmental or monetary authority charged with the interpretation or
administration thereof. For the avoidance of doubt, the coming into effect of
any applicable law or regulations, policies, orders, directives or guidelines
issued by any governmental body, monetary authority or other regulatory
organization (whether or not having the force of law) with respect to, arising
out of, or in connection with the matters discussed and/or set forth in the
proposals set forth in the June 1999 Consultative Paper issued by the Basle
Committee or Banking Supervision (as modified, supplemented, revised and/or
superseded by any subsequent proposal, consultative paper or other document)
shall be deemed a Regulatory Change, except to the extent that compliance
therewith has been made mandatory with respect to any Loan Participant on or
prior to the Effective Date.

 

“Reserve Requirement” means, for any Loan Certificate, the average maximum rate
at which reserves (including, without limitation, any marginal, supplemental or
emergency reserves) are required to be maintained during the Interest Period in
respect of such Loan Certificate under Regulation D by member banks of the
Federal Reserve System in New York City with deposits exceeding one billion
Dollars against “Eurocurrency liabilities” (as such term is used in Regulation
D). Without limiting the effect of the foregoing, the Reserve Requirement
includes any other reserves required to be maintained by such member banks by
reason of any Regulatory Change with respect to (i) any category of liabilities
that includes deposits by reference to which the LIBO Rate is to be determined
or (ii) any category of extensions of credit or other assets that includes the
Loan Certificates.

 

“Scheduled Delivery Date” means, for each Aircraft, the date specified in
Schedule III to the Credit Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Agent” means HSH Nordbank New York Branch, in its capacity as Security
Agent hereunder, and any successor thereto in such capacity.

 

“Series” has the meaning specified in Section 2.1 of the Credit Agreement.

 

“Tax” or “Taxes” means any and all fees (including, without limitation, license,
documentation and registration fees), taxes (including, without limitation,
income, gross receipts, sales, rental, use, turnover, value added, property
(tangible and intangible), excise and stamp taxes), licenses, levies, imposts,
duties, recording charges or fees, charges, assessments, or



--------------------------------------------------------------------------------

[Credit Agreement HSH/AS B737-800]

 

withholdings of any nature whatsoever, together with any assessments, penalties,
fines, additions to tax and interest thereon.

 

“U.S. Air Carrier” means any United States air carrier as to which there is in
force a certificate issued pursuant to Section 40102(a) of the Federal Aviation
Act, and which is a citizen of the United States (as defined in
Section 40102(a)(15) of the Federal Aviation Act) holding an air carrier
operating certificate issued by the Secretary of Transportation pursuant to
chapter 447 of title 49 (or the equivalent authority issued by the Civil
Aeronautics Board under the predecessor regulatory laws, rules and regulations)
for aircraft capable of carrying 10 or more individuals or 6,000 pounds or more
of cargo or which may operate as an air carrier by certification or otherwise
under any successor or substitute provisions therefor or in the absence thereof.